Exhibit 10.1

 
AMENDMENT NO. 4 TO THE ARRANGEMENT AGREEMENT
 
THIS AGREEMENT is made as of April 13, 2011.


BETWEEN:
COMAMTECH INC., a corporation incorporated under the laws of the Province of
Ontario;
     
(hereinafter, “Comamtech”)
   
AND:
DECISIONPOINT SYSTEMS, INC., a corporation incorporated under the laws of the
State of Delaware;
     
(hereinafter, the “Corporation”)
   
AND:
2259736 ONTARIO INC., a corporation incorporated  under the laws of the Province
of Ontario;
 
(hereinafter, the “MergerCo”)

 
WHEREAS the parties hereto executed an arrangement agreement made as of October
20, 2010 (the “Agreement”);
 
WHEREAS the parties hereto executed an amendment to the Agreement made as of
December 23, 2010 (“Amendment No. 1”);
 
WHEREAS the parties hereto executed an amendment to the Agreement made as of
March 22, 2011 (“Amendment No. 2”);
 
WHEREAS the parties hereto executed an amendment to the Agreement made as of
April 8, 2011 (“Amendment No. 3”);
 
WHEREAS the amendments provided herein are in addition to those provided in
Amendment No. 1, Amendment No. 2 and Amendment No. 3 except where the amendments
provided herein replace amendments set out in Amendment No. 1, Amendment No. 2
and Amendment No. 3;
 
WHEREAS the parties wish to amend the Agreement in accordance with the terms
hereof (“Amendment No. 4”);
 
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree hereto as follows:
 
1. SECTION 1.8 (SCHEDULES)
 
Section 1.8 is amended by replacing the Plan of Arrangement provided in Schedule
B attached to the Agreement with the Plan of Arrangement attached hereto as
Schedule A.
 
 
1

--------------------------------------------------------------------------------

 
 
2. EFFECT ON AGREEMENT.  SUBJECT TO THE AMENDMENTS PROVIDED HEREIN, ALL OF THE
TERMS AND CONDITIONS OF THE AGREEMENT, AS AMENDED BY AMENDMENT NO. 1, AMENDMENT
NO. 2 AND AMENDMENT NO. 3, SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER THE
EXECUTION OF THIS AMENDMENT NO. 4 AND SHALL NOT BE IN ANY WAY CHANGED, MODIFIED
OR SUPERSEDED BY THE TERMS SET FORTH HEREIN.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THIS AMENDMENT NO. 4 SHALL NOT BE DEEMED TO BE A WAIVER, AMENDMENT OR
MODIFICATION OF ANY PROVISIONS OF THE AGREEMENT OR CONSTITUTE A WAIVER OF ANY
PROVISION OF THE AGREEMENT (EXCEPT TO THE EXTENT HEREIN SET FORTH), OR ANY OTHER
DOCUMENT, INSTRUMENT AND/OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH, IN EACH CASE WHETHER ARISING BEFORE OR AFTER THE DATE HEREOF OR AS A
RESULT OF PERFORMANCE HEREUNDER OR THEREUNDER AND THIS AMENDMENT NO. 3 AND THE
AGREEMENT SHALL BE CONSTRUED AS ONE AND THE SAME DOCUMENT.
 
3. SEVERABILITY.  IF ANY PROVISION OF THIS AMENDMENT NO. 4 SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AMENDMENT NO. 4
IN THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AMENDMENT NO. 4 IN ANY OTHER JURISDICTION.
 
4. COUNTERPARTS/EXECUTION.  THIS AMENDMENT NO. 4 MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY. IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION OR BY AN E-MAIL WHICH CONTAINS AN ELECTRONIC
FILE OF AN EXECUTED SIGNATURE PAGE, SUCH SIGNATURE PAGE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE OR ELECTRONIC FILE
SIGNATURE PAGE (AS THE CASE MAY BE) WERE AN ORIGINAL THEREOF.
 
5. FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER
PARTY MAY REASONABLY REQUEST (INCLUDING AMENDMENTS TO THE PLAN OF ARRANGEMENT
RESULTING FROM THE AMENDMENTS CONTAINED HEREIN) IN ORDER TO CARRY OUT THE INTENT
AND ACCOMPLISH THE PURPOSES OF THIS AMENDMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
6. NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN BY
THE RESPECTIVE PARTIES HERETO PURSUANT TO THE TERMS OF THIS AMENDMENT NO. 4
SHALL DELIVERED IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT.
 
 
2

--------------------------------------------------------------------------------

 
 
7. ENTIRE AGREEMENT; AMENDMENTS.  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANING ASCRIBED TO THEM IN THE AGREEMENT.  THE AGREEMENT, AS
AMENDED BY AMENDMENT NO. 1, AMENDMENT NO. 2, AMENDMENT NO. 3 AND THIS AMENDMENT
NO. 4 CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE
SUBJECT MATTER HEREOF AND THEREOF, SUPERSEDING ALL PRIOR AGREEMENTS OR
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, BETWEEN OR AMONG THE PARTIES.  NO
AMENDMENT, MODIFICATION OR OTHER CHANGE TO THIS AMENDMENT NO. 4 OR WAIVER OF ANY
AGREEMENT OR OTHER OBLIGATION OF THE PARTIES UNDER THE AGREEMENT OR THIS
AMENDMENT NO. 4 MAY BE MADE OR GIVEN UNLESS SUCH AMENDMENT, MODIFICATION OR
WAIVER IS SET FORTH IN WRITING AND IS SIGNED BY EACH OF THE PARTIES HERETO. ANY
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.
 
8. THE PARTIES HAVE AGREED THAT THIS AMENDMENT IS DRAFTED IN THE ENGLISH
LANGUAGE AT THE REQUEST OF THE PARTIES.  LES PARTIES AUX PRÉSENTES DÉCLARENT
QU’ELLES ONT EXPRESSÉMENT EXIGÉ QUE LA PRÉSENTE CONVENTION SOIT RÉDIGÉE EN
ANGLAIS.
 
(remainder of this page left blank intentionally)


 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have caused this Amendment No. 4 to be executed
as of the date written above by their respective officers thereunto duly
authorized.
 

  DECISIONPOINT SYSTEMS, INC.          
 
By:
/s/        Nic Toms       Chief Executive Officer          

 
 

  COMAMTECH INC.          
 
By:
/s/        Marc Ferland       President & Chief Executive Officer          

 

  2259736 ONTARIO INC.          
 
By:
/s/        Marc Ferland       President          

 
 
 
4

--------------------------------------------------------------------------------

 
 


 
SCHEDULE A
 


 
PLAN OF ARRANGEMENT
 


 
(See attached document.)
 
 
5

--------------------------------------------------------------------------------

 
 
PLAN OF ARRANGEMENT UNDER SECTION 182 OF THE ONTARIO BUSINESS CORPORATIONS ACT
 
ARTICLE 1
 
INTERPRETATION
 
1.1  
 Definitions

 
In this Plan of Arrangement, unless there is something in the subject matter or
context inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings. Any capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Arrangement Agreement.
 
“Additional Comamtech Shares” means the additional shares of the Surviving
Corporation issued in accordance with Section 3.14;
 
“Additional DecisionPoint Shares” means the additional shares of the Surviving
Corporation issued in accordance with Section 3.14;
 
“Amalgamation” means the amalgamation of the Amalgamating Corporations pursuant
to Section 182(d) of the OBCA in the manner provided herein;
 
“Amalgamated Corporation” means the corporation resulting from the Amalgamation;
 
“Amalgamating Corporations” means each of MergerCo and DecisionPoint and
Amalgamating Corporations means both of them;
 
“Amendment No. 1 to the Arrangement Agreement” means the first amendment to the
Arrangement Agreement entered into among Comamtech, DecisionPoint and MergerCo,
dated December 23, 2010, a copy of which has been filed under Comamtech’s
profile on SEDAR at www.sedar.com;
 
“Amendment No. 2 to the Arrangement Agreement” means the second amendment to the
Arrangement Agreement entered into among Comamtech, DecisionPoint and MergerCo,
dated March 22, 2011, a copy of which has been filed under Comamtech’s profile
on SEDAR at www.sedar.com;
 
“Amendment No. 3 to the Arrangement Agreement” means the third amendment to the
Arrangement Agreement entered into among Comamtech, DecisionPoint and MergerCo,
dated April 8, 2011, a copy of which has been filed under Comamtech’s profile on
SEDAR at www.sedar.com;
 
“Amendment No. 4 to the Arrangement Agreement” means the fourth amendment to the
Arrangement Agreement entered into among Comamtech, DecisionPoint and MergerCo,
dated April 13, 2011;
 
“Arrangement” means the arrangement of each of Comamtech and MergerCo made
pursuant to the provisions of Section 182 of the OBCA on the terms and subject
to the conditions set out in this Plan of Arrangement, subject to any amendments
or variations thereto made in accordance with Article 6 hereof or made at the
direction of the Court in the Interim Order or Final Order and consented to in
writing by Comamtech and DecisionPoint, each acting reasonably;
 
 
6

--------------------------------------------------------------------------------

 
 
“Arrangement Agreement” means the arrangement agreement dated October 20, 2010
among Comamtech, DecisionPoint and MergerCo, as amended by Amendment No. 1 to
the Arrangement Agreement, Amendment No. 2 to the Arrangement Agreement,
Amendment No. 3 to the Arrangement Agreement and Amendment No. 4 to the
Arrangement Agreement, copies of which have been filed on SEDAR at
www.sedar.com, pursuant to which such parties propose to implement the
Arrangement, including any amendment thereto;
 
“Arrangement Resolution” means the resolution of Comamtech’s Shareholders
approving the Arrangement;
 
“Articles of Arrangement” means the articles of arrangement of each of Comamtech
(the “Comamtech Articles of Arrangement”) and MergerCo (the “MergerCo Articles
of Arrangement”) to be filed with the Director in connection with the
Arrangement, which shall be in a form and content satisfactory to Comamtech and
DecisionPoint, each acting reasonably;
 
“Business Day” means any day, other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Montreal, Québec, Toronto,
Ontario or New York City are not open for business during normal banking hours;
 
“Certificate of Arrangement” means the certificate to be issued by the Director
pursuant to Section 183 of the OBCA giving effect to the Arrangement;
 
“Comamtech” means Comamtech Inc., a corporation incorporated under the laws of
the Province of Ontario;
 
“Comamtech Meeting” means the special meeting of Comamtech’s Shareholders
(including any adjournments or postponements thereof) to be held to consider
and, if deemed advisable, to, inter alia, approve the Arrangement;
 
“Comamtech Preferred Shares” means the Series A Cumulative Convertible Preferred
Shares and the Series B Cumulative Convertible Preferred Shares in the capital
stock of Comamtech to be created and issued pursuant to Article 3 hereof;
 
“Comamtech Shares” means the common shares in the capital of Comamtech;
 
“Comamtech Shareholders” means the holders of all common shares of Comamtech
outstanding immediately prior to the Effective Time;
 
“Continuance” means the application by Comamtech to the Secretary of State for
the State of Delaware requesting that Comamtech be continued as if it had been
incorporated under the laws of the State of Delaware;
 
“Court” means the Ontario Superior Court of Justice, Commercial List;
 
“DecisionPoint” means DecisionPoint Systems, Inc., a corporation incorporated
under the laws of the State of Delaware;
 
“DecisionPoint Common Shares” means the common shares in the share capital of
DecisionPoint outstanding immediately prior to the Effective Time;
 
“DecisionPoint Options” means the options to acquire DecisionPoint Shares to be
issued to directors, officers, employees and consultants of DecisionPoint
pursuant to the DecisionPoint Stock Option Plan;
 
 
7

--------------------------------------------------------------------------------

 
 
“DecisionPoint Preferred Shares” means collectively, the Series A Cumulative
Convertible Preferred Stock and the Series B Cumulative Convertible Preferred
Stock in the share capital of DecisionPoint outstanding immediately prior to the
Effective Time;
 
“DecisionPoint Shareholders” means the holders of all common shares of
DecisionPoint outstanding immediately prior to the Effective Time;
 
“DecisionPoint Warrants” means all the issued and outstanding warrants to
purchase DecisionPoint Shares;
 
“Depositary” means the Person acting as depositary under the Arrangement;
 
“Dissent Rights” means the rights of a registered Comamtech Shareholder to
dissent to the Arrangement Resolution and to be paid the fair value of the
Comamtech Shares in respect of which such Comamtech Shareholder dissents, all in
accordance with Section 185 of the OBCA, the Interim Order and Article 4 hereof;
 
“Dissenting Shareholder” means a registered Comamtech Shareholder that validly
exercises Dissent Rights;
 
“Director” has the meaning ascribed thereto by the OBCA on the date hereof;
 
“Effective Date” means the date shown on the Certificate of Arrangement;
 
“Effective Time” means 12:01 a.m. on the Effective Date;
 
“Final Order” means the final order of the Court in a form acceptable to
Comamtech and DecisionPoint, each acting reasonably, approving the Arrangement,
as such order may be amended by the Court (with the consent of both Comamtech
and DecisionPoint, each acting reasonably) at any time prior to the Effective
Date or, if appealed, then, unless such appeal is withdrawn or denied, as
affirmed or as amended (provided that any such amendment is acceptable to both
Comamtech and DecisionPoint, each acting reasonably) on appeal;
 
“Final Shareholders’ Equity Balance” has the meaning ascribed thereto in
Section 3.14(d);
 
“Interim Order” means the interim order of the Court in a form acceptable to
Comamtech and DecisionPoint, each acting reasonably, providing for, among other
things, the calling and holding of the Comamtech Meeting, as such order may be
amended by the Court (with the consent of the Corporation and Comamtech, each
acting reasonably) or, if appealed, then unless such appeal is withdrawn or
denied, as affirmed or as amended (provided that any such amendment is
acceptable to both Comamtech and DecisionPoint, each acting reasonably) on
appeal;
 
“Liens” means any hypothecs, mortgages, pledges, assignments, liens, charges,
security interests, encumbrances and adverse rights or claims, other third
person interest or encumbrance of any kind, whether contingent or absolute, and
any agreement, option, right or privilege (whether by law, contract or
otherwise) capable of becoming any of the foregoing;
 
“MergerCo” means 2259736 Ontario Inc., a wholly-owned subsidiary of Comamtech
incorporated under the laws of the Province of Ontario;
 
“Neutral Auditor” has the meaning ascribed thereto in Section 3.14(c);
 
 
8

--------------------------------------------------------------------------------

 
 
“OBCA” means the Ontario Business Corporations Act, R.S.O. 1990, c. B.16 as
amended or re-enacted from time to time;
 
“Objection Notice” has the meaning ascribed thereto in Section 3.14(b);
 
“Opening Balance Sheet Audit” has the meaning ascribed thereto in
Section 3.14(a);
 
“Parties” means Comamtech, DecisionPoint and MergerCo, and “Party” means any one
of them;
 
“Person” includes any individual, firm, partnership, limited liability company,
unlimited liability company, joint venture, venture capital fund, association,
trust, trustee, executor, administrator, legal personal representative, estate,
group, body corporate, corporation, unincorporated association or organization,
governmental entity, syndicate or other entity, whether or not having legal
status;
 
“Plan of Arrangement” means this plan of arrangement, as it may be amended
pursuant to Article 6 hereof or at the direction of the Court in the Interim
Order or the Final Order (with the consent of the Corporation and Comamtech,
each acting reasonably), as the case may be;
 
“Purchase Price Statement” has the meaning ascribed thereto in Section 3.14(a);
 
“Record Date” means, in the case of DecisionPoint, the Closing Date, and in the
case of Comamtech, the record date as set forth in the management information
circular of Comamtech relating to the Arrangement;
 
“Series A Cumulative Convertible Preferred Shares” means the Series A Cumulative
Convertible Preferred Shares in the capital stock of Comamtech to be created and
issued pursuant to section 3.2 hereof;
 
“Series B Cumulative Convertible Preferred Shares” means the Series B Cumulative
Convertible Preferred Shares in the capital stock of Comamtech to be created and
issued pursuant to section 3.3 hereof;
 
“Shareholder Representatives” shall be appointed by the Board of Directors of
Comamtech before the Closing Date and shall be for the purposes hereof: Marc
Ferland and Lawrence Yelin;
 
“Surviving Corporation” shall mean Comamtech after the Arrangement and after the
Continuance is effective; and
 
“Tax Act” means the Income Tax Act (Canada) and the regulations thereunder, as
amended from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
1. 2  
Sections and Headings

 
The division of this Plan of Arrangement into articles and sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or the interpretation of this Plan of Arrangement. Unless
otherwise indicated, any reference in this Plan of Arrangement to articles or
sections refers to the specified articles or sections of this Plan of
Arrangement.
 
1. 3  
Number, Gender and Persons

 
In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular number include the plural and vice versa and words
importing any gender include both genders.
 
1. 4  
Date of Any Action

 
In the event that any date on which any action is required to be taken under
this Plan of Arrangement is not a Business Day, such action shall be required to
be taken on the next succeeding day which is a Business Day.
 
1. 5  
Time

 
Time shall be of the essence in this Plan of Arrangement.
 
1. 6  
Governing Law and Time

 
This Plan of Arrangement shall be governed, including as to validity,
interpretation and effect, by the laws of the Province of Ontario and the laws
of Canada applicable therein.  All times expressed herein are local time
(Toronto, Ontario) unless otherwise stipulated herein.
 
1. 7  
Schedules

 
The following Schedules are attached to this Plan of Arrangement and are
incorporated in and form part of this Plan of Arrangement:


Schedule 1
Comamtech Share Provisions
Schedule 2
Authorized Share Capital of the Amalgamated Corporation
Schedule 3
Amalgamated Corporation By-Laws
Schedule 4
Comamtech By-Laws
Schedule 5
Formula for Section 3.14

 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
BINDING EFFECT
 
2.1  
Binding Effect

 
2.1.1  
This Plan of Arrangement will become effective on, and be binding on and after,
the Effective Time on (i) DecisionPoint, (ii) Comamtech, (iii) MergerCo,
(iv) Comamtech Shareholders, and (v) all holders of DecisionPoint Shares, in
each case without any further authorisation, act or formality, on the part of
the parties participating in the Plan of Arrangement, the Court or the Director.

 
2.1.2  
Each of the events listed in Article 3 shall be, without affecting the timing
set out in Article 3, mutually conditional, such that no event may occur without
all steps occurring and the events together effect the integrated transaction
which constitutes the Arrangement.

 
2.1.3  
The Certificate of Arrangement shall be conclusive evidence that the Arrangement
has become effective on the Effective Date and that each of the provisions of
Article 3 below has become effective in the sequence set out therein and each
section will be deemed to be completed prior to the provisions of the next
section.

 
 
ARTICLE 3
                      
ARRANGEMENT
 
Pursuant to the Arrangement, the following transactions shall occur and shall be
deemed to occur without any further authorization, act or formality at the
Effective Time (unless otherwise specified), in the following order:
 
3. 1  
Creation of Comamtech Preferred Shares

 
Comamtech’s authorized share capital shall be altered by amending its articles
of incorporation to create an unlimited number of Comamtech convertible
preferred shares issuable in series having the rights, privileges, restrictions
and conditions set out in Schedule 1 attached hereto.
 
3. 2  
Creation of Series A Cumulative Convertible Preferred Shares

 
Comamtech’s authorized share capital shall be further altered by amending its
articles of incorporation to create and designate 500,000 Series A Cumulative
Convertible Preferred Shares having the rights, privileges, restrictions and
conditions set out in Schedule 1 attached hereto.
 
3. 3  
Creation of Series B Cumulative Convertible Preferred Shares

 
Comamtech’s authorized share capital shall be further altered by amending its
articles of incorporation to create and designate 500,000 Series B Cumulative
Convertible Preferred Shares having the rights, privileges, restrictions and
conditions set out in Schedule 1 attached hereto.
 
3. 4  
Name Change

 
Comamtech’s articles of incorporation shall be amended to change its name to a
name specified in the Articles of Arrangement by DecisionPoint prior to or on
the Effective Date.
 
 
11

--------------------------------------------------------------------------------

 
 
3. 5  
The Amalgamation

 
DecisionPoint and MergerCo shall amalgamate to form the Amalgamated Corporation
and shall continue as one corporation under the OBCA, with the effect set forth
in Subsection 182(1)(d) of the OBCA, as follows:
 
(a)  
Each whole DecisionPoint Common Share shall be converted into and each holder of
DecisionPoint Common Shares shall be entitled to receive, subject to
Sections 5.1 and 5.4, 0.125 of a Comamtech Share for each whole DecisionPoint
Common Share, with holders of DecisionPoint Common Shares receiving not more
than 4,593,661 Comamtech Shares;

 
(b)  
Each whole DecisionPoint Preferred Share shall be converted into and each holder
of DecisionPoint Preferred Shares shall be entitled to receive, subject to
Sections 5.1 and 5.4, 0.125 of a Comamtech Convertible Preferred Share for each
whole DecisionPoint Preferred Share, with holders of DecisionPoint Preferred
Shares receiving not more than 243,750 Series A Cumulative Convertible Preferred
Shares and not more than 118,750 Series B Cumulative Convertible Preferred
Shares;

 
(c)  
The name of the Amalgamated Corporation shall be specified in the Articles of
Arrangement by DecisionPoint prior to or on the Effective Date;

 
(d)  
The address of the registered office of the Amalgamated Corporation shall be 333
Bay Street, Suite 2400, Bay Adelaide Centre, Box 20 Toronto, ON M5H 2T6;

 
(e)  
There shall be no restrictions on the business that the Amalgamated Corporation
may carry on or on the powers it may exercise;

 
(f)  
At the time of the filing of Articles of Arrangement with the Director, the
Amalgamated Corporation shall be authorized to issue an unlimited number of
common and preferred shares having the rights, privileges, restrictions and
conditions as provided in Schedule 2 attached hereto;

 
(g)  
The board of directors of the Amalgamated Corporation shall consist of not less
than a minimum of one nor more than a maximum of 12 which, until changed in
accordance with the OBCA, shall be fixed at 2. The initial directors of the
Amalgamated Corporation shall be Nicholas R. Toms and Marc Ferland;

 
(h)  
The by-laws of the Amalgamated Corporation shall be as provided in Schedule 3
attached hereto;

 
(i)  
The transfer of shares in the capital of the Amalgamated Corporation shall be
restricted in that no share may be transferred without either: (i) the consent
of the directors of the Amalgamated Corporation  expressed by resolution passed
by the board of directors of the Amalgamated Corporation or by an instrument or
instruments in writing signed by all of such directors, or (ii) the consent of
the holders of shares to which are attached more than 50% of the voting rights
attaching to all shares for the time being outstanding entitled to vote at such
time expressed by a resolution passed by such shareholders at a meeting duly
called and constituted for that purpose or by an instrument or instruments in
writing signed by all of such shareholders;

 
(j)  
Each whole common share of MergerCo outstanding immediately prior to the
Effective Date shall be converted into, and Comamtech shall be entitled to
receive, one preferred share in the capital of the Amalgamated Corporation
having a fixed redemption amount equal to the original issue price of such
common share. As consideration for the issuance by Comamtech of the Comamtech
Shares and the Comamtech Preferred Shares under the Arrangement, the Amalgamated
Corporation will issue to Comamtech 1,000 common shares in its capital stock;

 
(k)  
The stated capital account of the preferred shares of the Amalgamated
Corporation shall be set at an amount equal to the “paid-up capital” (within the
meaning of the Tax Act) of the common shares of MergerCo outstanding immediately
prior to the Effective Date. The stated capital account of the common shares of
the Amalgamated Corporation shall be set at an amount equal to the sum of (i)
the “paid-up capital” (within the meaning of the Tax Act) of the DecisionPoint
Common Shares being exchanged into Comamtech Shares and (ii) the “paid-up
capital” (within the meaning of the Tax Act) of the DecisionPoint Preferred
Shares being exchanged into Comamtech Preferred Shares.

 
 
12

--------------------------------------------------------------------------------

 
 
3.6  
Directors of Comamtech

 
The articles of incorporation of Comamtech shall be amended to provide that
board of directors of Comamtech shall consist of not less than a minimum of one
nor more than a maximum of 12 which, until changed in accordance with the OBCA,
shall be fixed at 7. The directors of Comamtech effecting from and after the
Effective Date until their successors are elected or appointed, shall be
Nicholas R. Toms, Donald W. Rowley, David M. Rifkin, Jay B. Sheehy, Robert M.
Chaiken, Marc Ferland and Lawrence Yelin.
 
3.7  
Comamtech Bylaws

 
The existing bylaws of Comamtech shall be repealed and replaced with the bylaws
attached hereto as Schedule 4.
 
3.8  
Treatment of DecisionPoint Options

 
By virtue of the Arrangement and without any action on the part of the holders
thereof, each DecisionPoint Option, that is outstanding immediately prior to the
Arrangement shall be converted into an option to purchase, on the same terms and
conditions (including applicable vesting requirements) as applied to each such
DecisionPoint Option, the number of whole Comamtech Shares that is equal to the
number of shares of DecisionPoint Shares subject to such DecisionPoint Option
multiplied by the Exchange Ratio (rounded to the nearest whole share), at an
exercise price per share equal to the exercise price for each DecisionPoint
Option adjusted by the Exchange Ratio.
 
3.9  
Treatment of DecisionPoint Warrants

 
By virtue of the Arrangement and without any action on the part of the holders
thereof, each DecisionPoint Warrant that is outstanding immediately prior to the
Arrangement shall be converted into a warrant to purchase, on the same terms and
conditions as applied to each such DecisionPoint Warrant, the number of whole
Comamtech Shares that is equal to the number of shares of DecisionPoint Shares
subject to such DecisionPoint Warrant multiplied by the Exchange Ratio (rounded
to the nearest whole share),at an exercise price per share equal to the exercise
price for each DecisionPoint Warrant adjusted by the Exchange Ratio.
 
3.10 
Treatment of Certain Closing Payments

 
By virtue of the Arrangement and pursuant to certain contractual obligations of
Comamtech, Comamtech will issue: (i) 89,007 Comamtech Shares to Mr. David
Goldman; and (ii) 153,883 Comamtech Shares to Spencer Clarke LLC.
 

 3.11  No Fractional Comamtech Shares, No Fractional Comamtech Preferred Shares

 
No fractional Comamtech Shares and no fractional Comamtech Preferred Shares
shall be issued to holders of DecisionPoint Common Shares or to holders of
DecisionPoint Preferred Shares.  The number of Comamtech Shares or Convertible
Preferred Shares to be issued to holders of DecisionPoint Common Shares or
DecisionPoint Preferred Shares shall be rounded down to the nearest whole
Comamtech Share or nearest whole Convertible Preferred Share as applicable.  In
calculating such fractional interests, all DecisionPoint Common Shares and all
DecisionPoint Preferred Shares, as applicable, registered in the name of the
holder shall be aggregated.
 
3.12  
Transfer of Comamtech Shares by Dissenting Shareholders

 
Each Comamtech Share held by a Dissenting Shareholder shall, without any further
action by or on behalf of the Dissenting Shareholder, be deemed to have been
surrendered to Comamtech, free and clear of all Liens, for cancellation and such
Dissenting Shareholder shall cease to be the holder of such Comamtech Shares and
to have any rights as a holder of such Comamtech Shares other than the right to
be paid the fair value for such Comamtech Shares by Comamtech in accordance with
the provisions of Article 4.
 
3.13  
Continuance

 
Comamtech shall be continued under the General Corporation Law of the State of
Delaware.
 
 
13

--------------------------------------------------------------------------------

 
 
3.14  
Post-Closing Adjustments

 
(a)  
After the Arrangement, the Surviving Corporation shall hire an auditor, licensed
by the U.S. Public Corporation Accounting Oversight Board, to perform an audit
(in accordance with U.S. Generally Accepted Accounting Principles) of the
balance sheet of Comamtech as of the Closing Date (the “Opening Balance Sheet
Audit”).  Such Opening Balance Sheet Audit shall include line items for
Comamtech’s assets, liabilities and shareholders’ equity as of the Closing
Date.  Comamtech shall provide the Surviving Corporation’s auditors and
accounting and other personnel access to the books and records of Comamtech and
any other documents or information reasonably requested.  On or before
August 25, 2011, the Surviving Corporation shall prepare a statement (the
“Purchase Price Statement”) setting forth its good faith computation of the
shareholders’ equity as of August 15, 2011.  The Purchase Price Statement shall
include the balances from the Opening Balance Sheet Audit with adjustments for
realized and unrealized gains and losses and income and expenses from the
disposition and maintenance of the assets and liabilities on the Opening Balance
Sheet Audit.  The Surviving Corporation shall deliver such Purchase Price
Statement to the Shareholder Representatives together with such schedules and
data with respect to the determination thereof as may be appropriate to support
the calculations set forth in the Purchase Price Statement. Following the
delivery of the Purchase Price Statement, the Surviving Corporation shall
provide the Shareholder Representatives prompt and reasonable access to the
Surviving Corporation’s auditors and accounting and other personnel to the books
and records and any other documents or information reasonably requested by the
Shareholder Representatives in order to allow the Shareholder Representatives to
verify the accuracy of the computation set forth in the Purchase Price
Statement.

 
(b)  
If the Shareholder Representatives disagree with the calculation of any of the
items set forth in the Purchase Price Statement, the Shareholder Representatives
shall notify the Surviving Corporation in writing of such disagreement (an
“Objection Notice”) within 10 days after receipt of the Purchase Price Statement
by the Shareholder Representatives. Any Objection Notice shall (i) specify in
reasonable detail the nature of any disagreement so asserted and (ii) specify
the line item or items in the Purchase Price Statement with which the
Shareholder Representatives disagree and the amount of each such line item or
items as calculated by the Shareholder Representatives. The Shareholder
Representatives shall be deemed to have agreed with all items and amounts
included in the Purchase Price Statement except such items that are specifically
disputed in the Objection Notice. If the Shareholder Representatives fail to
deliver an Objection Notice to the Surviving Corporation within 10 days after
receipt of the Purchase Price Statement by the Shareholder Representatives, the
Purchase Price Statement shall be deemed final and binding on the Comamtech
Shareholders and the DecisionPoint Shareholders.

 
(c)  
If the Shareholder Representatives deliver an Objection Notice to the Purchase
Price Statement within 10 days following the receipt of such statement, then the
Shareholder Representatives and the Surviving Corporation shall negotiate in
good faith and attempt to resolve their disagreement. Should such negotiations
not result in an agreement within ten days after delivery of an Objection
Notice, the issues remaining in dispute shall be submitted to a neutral auditor
selected by the Shareholder Representatives and Board of Directors of the
Surviving Corporation (the “Neutral Auditor”), each acting reasonably.  Within 5
days of selecting the Neutral Auditor, the Shareholder Representatives shall
furnish or cause to be furnished to the Neutral Auditor such work papers and
other documents and information relating to the disputed issues as they may deem
necessary or appropriate or as the Neutral Auditor may request and that are
available to that party or its agents. Further, the Shareholder Representatives
shall be afforded the opportunity to present to the Neutral Auditor any material
relating to the disputed issues and to discuss the issues with the Neutral
Auditor, provided, however, that no party shall have any discussions with the
Neutral Auditor without first providing the other parties with notice of such
discussions and a reasonable opportunity to attend, observe or otherwise
participate in such discussions. The Neutral Auditor will deliver to the
Shareholder Representatives, as promptly as practicable and in any event within
21 days after its appointment, a written determination (which determination
shall include a worksheet setting forth all material calculations used in
arriving at such determination and shall be based solely on information provided
to the Neutral Auditor by the Shareholder Representatives of the disputed items.
In resolving any disputed item, the Neutral Auditor: (i) shall be bound by the
principles set forth in this Section and (ii) shall limit its review to the line
items and items specifically set forth in and properly raised in an Objection
Notice. The Neutral Auditor’s determination shall be final and binding on the
Comamtech Shareholders and the DecisionPoint Shareholders.

 
(d)  
Upon the agreement of the Shareholder Representatives or the decision of the
Neutral Auditor, or if the Shareholder Representatives fail to deliver an
Objection Notice within the 10 day period provided in this section, the Purchase
Price Statement, as adjusted (if necessary), including the final (as adjusted
pursuant hereto) shareholders’ equity balance (the “Final Shareholders’ Equity
Balance”) shall constitute the final shareholders’ equity balance for all
purposes hereunder.

 
(e)  
If the Final Shareholders’ Equity Balance exceeds $7,633,000, then the
shareholders of Comamtech at the Record Date shall be entitled to receive on a
pro rata basis, to be issued as additional consideration, shares equal to the
Additional Comamtech Shares on Schedule 5 according to the Final Shareholders’
Equity Balance.

 
(f)  
If the Final Shareholders’ Equity Balance is less than $7,233,000, then the
shareholders of DecisionPoint at the Record Date shall be entitled to receive on
a pro rata basis, to be issued as additional consideration, shares equal to the
Additional DecisionPoint Shares on Schedule 5 according to the Final
Shareholders’ Equity Balance.

 
(g)  
The Additional Comamtech Shares or Additional DecisionPoint Shares, if any,
shall be distributed in accordance with the foregoing on or before October 31,
2011.

 
(h)  
It is agreed that any costs related to the audit shall not be accrued as
liabilities in the Opening Balance Sheet Audit or in the Final Shareholders’
Equity Balance. The Shareholder Representatives may consult with such
professional advisors as they may deem reasonably necessary in order to verify
the accuracy or computations set forth herein at the expense of the Surviving
Corporation, it being understood that such professional advisory expenses shall
in no event exceed $10,000.

 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 4 
 
DISSENT RIGHTS
 
4.1  
Rights of Dissent

 
4.1.1  
Each registered holder of Comamtech Shares may exercise rights of dissent with
respect to such Comamtech Shares pursuant to and in the manner set forth in
Section 185 of the OBCA, as modified by this Article 4 and the Interim Order or
the Final Order; provided that, notwithstanding Subsection 185(6) of the OBCA,
the written objection to the Arrangement Resolution referred to in
Subsection 185(6) of the OBCA must be received by Comamtech before 5:00 p.m. on
the Business Day preceding the Comamtech Meeting.

 
4.1.2  
Registered holders of Comamtech Shares who duly exercise Dissent Rights and who:

 
(a)  
are ultimately entitled to be paid fair value for their Comamtech Shares which,
shall be paid an amount equal to such fair value (less any amounts withheld
pursuant to Section 5.4 hereof) by Comamtech and shall be deemed to have
transferred such Comamtech Shares to Comamtech at the Effective Time; or

 
(b)  
are ultimately not entitled for any reason to be paid fair value for their
Comamtech Shares shall be deemed to have participated in the Arrangement on the
same basis as any non Dissenting Shareholder of Comamtech Shares and shall not
be entitled to receive any consideration other than the number of Comamtech
Shares cancelled pursuant to Section 3.12 above (as the same may be adjusted to
account for any corporate actions taken by Comamtech after the Effective Time as
if the holder was a holder of Comamtech Shares at the relevant time);

 
and in no case shall Comamtech or any other person be required to recognize such
Dissenting Shareholders as holders of Comamtech Shares after the Effective Time
(other than as provided in Section 4.1.2(b)), and the names of such Dissenting
Shareholders of Comamtech Shares shall be deleted from the register of
shareholders of Comamtech Shares at the Effective Time.
 
4.1.3  
For the purpose of this Article 4, the fair value of the Comamtech Shares shall
be determined as of the close of business on the last Business Day before the
day on which the Arrangement is approved by holders of Comamtech Shares at the
Comamtech Meeting in accordance with the procedures applicable in Section 185(4)
of the OBCA.

 
4.1.4  
In addition to any other restrictions under Section 185 of the OBCA and for
greater certainty, none of the following shall be entitled to exercise Dissent
Rights: (i) holders of Comamtech options and (ii) holders of Comamtech Shares
who vote, or who have instructed a proxyholder to vote and have not revoked such
vote or instructions, in favour of the Arrangement.

 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 5
  
OTHER MATTERS
 
5.1  
Surrender of Shares

 
(a)  
Upon surrender to the Depositary for cancellation of a certificate that
immediately before the Effective Time represented one or more outstanding
DecisionPoint Shares or DecisionPoint Preferred Shares, as applicable, together
with such other documents and instruments as the Depositary may require, the
holder of such surrendered certificate shall be entitled to receive in exchange
therefor, and the Depositary shall deliver to such holder following the
Effective Time, the applicable consideration such former holder is entitled
pursuant to Section 3.5(a) or 3.5(b), as applicable (less any amounts withheld
pursuant to 5.4 hereof).

 
(b)  
After the Effective Time and until surrendered for cancellation as contemplated
by Section 5.1(a) hereof, each certificate that immediately prior to the
Effective Time represented one or more Shares shall be deemed at all times to
represent only the right to receive in exchange therefor (i) the consideration
that the holder of such certificate is entitled to receive in accordance with
Section 3.5(a) or 3.5(b), as applicable (less any amounts withheld pursuant to
5.4 hereof).

 
5.2  
Lost Certificates

 
In the event any certificate that immediately prior to the Effective Time
represented one or more outstanding DecisionPoint Shares or DecisionPoint
Preferred Shares that were exchanged for the consideration in accordance with
Section 3.5(a) or 3.5(b), as applicable (less any amounts withheld pursuant to
5.4 hereof), shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the holder claiming such certificate to be lost,
stolen or destroyed, the Depositary shall deliver in exchange for such lost,
stolen or destroyed certificate, the consideration in accordance with
Section 3.5(a) or 3.5(b), as applicable (less any amounts withheld pursuant to
5.4 hereof). When authorizing such delivery of the consideration that such
holder is entitled to receive in exchange for such lost, stolen or destroyed
certificate, the holder to whom the consideration is to be delivered shall, as a
condition precedent to the delivery of such consideration, give a bond
satisfactory to Comamtech and the Depositary in such amount as Comamtech and the
Depositary may direct, or otherwise indemnify Comamtech, the Amalgamated
Corporation and the Depositary in a manner satisfactory to Comamtech, the
Amalgamated Corporation and the Depositary, against any claim that may be made
against Comamtech, the Amalgamated Corporation and the Depositary with respect
to the certificate alleged to have been lost, stolen or destroyed and shall
otherwise take such actions as may be required by the OBCA and the articles of
Comamtech and the Amalgamated Corporation.
 
5.3  
No Entitlement to Interest

 
Holders of DecisionPoint Shares and/or DecisionPoint Preferred Shares shall not
be entitled to any interest, dividend, premium or other payment or distribution
on or with respect to such shares other than the consideration that they are
entitled to receive pursuant to this Plan of Arrangement.
 
5.4  
Withholding Rights

 
Comamtech, DecisionPoint, the Amalgamated Corporation and the Depositary shall
be entitled to deduct and withhold such amounts as Comamtech, DecisionPoint, the
Amalgamated Corporation or the Depositary is required or permitted to deduct and
withhold with respect to such payment under the Tax Act, the United States
Internal Revenue Code of 1986 or any provision of any applicable federal,
provincial, state, local or foreign tax law or treaty, in each case, as amended.
To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes hereof as having been paid to the former holder of
DecisionPoint Shares or DecisionPoint Preferred Shares, as applicable, in
respect of which such deduction and withholding was made, provided that such
withheld amounts are actually remitted to the appropriate taxing authority.
 
To the extent that the amount required to be deducted or withheld from any
payment to any former holder of DecisionPoint Shares or DecisionPoint Preferred
Shares, as applicable, exceeds the cash component, if any, of the consideration
otherwise payable to such holder, Comamtech, DecisionPoint, the Amalgamated
Corporation or the Depositary, as applicable, may sell or otherwise dispose of
such portion of the consideration otherwise payable to such holder in the form
of Comamtech Shares and/or Comamtech Preferred Shares, as applicable, as is
necessary to provide sufficient funds to enable Comamtech, DecisionPoint, the
Amalgamated Corporation or the Depositary, as applicable, to comply with such
deduction and/or withholding requirements and Comamtech, DecisionPoint, the
Amalgamated Corporation or the Depositary, as applicable, shall notify the
holder thereof and remit any unapplied balance of the net proceeds of such sale.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
AMENDMENTS
 
6.1  
Amendments to Plan of Arrangement

 
(a)  
MergerCo, Comamtech and DecisionPoint reserve the right to amend, modify or
supplement this Plan of Arrangement at any time and from time to time, provided
that each such amendment, modification or supplement must be (i) set out in
writing, (ii) agreed to in writing by Comamtech, MergerCo and DecisionPoint, and
(iii) filed with the Court and, if made following the DecisionPoint Meeting,
approved by the Court.

 
(b)  
Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by Comamtech at any time prior to the DecisionPoint Meeting provided
that DecisionPoint shall have consented thereto in writing, with or without any
other prior notice or communication, and, if so proposed and accepted by the
Persons voting at the Comamtech Meeting (other than as may be required under the
Interim Order), shall become part of this Plan of Arrangement for all purposes.

 
(c)  
Any amendment, modification or supplement to this Plan of Arrangement that is
approved by the Court following the DecisionPoint Meeting shall be effective
only if: (i) it is consented to in writing by each of Comamtech, MergerCo and
DecisionPoint; and (ii) if required by the Court, it is consented to by holders
of the shares voting in the manner directed by the Court.

 
(d)  
This Plan of Arrangement may be withdrawn prior to the Effective Time in
accordance with the terms of the Arrangement Agreement.

 
(e)  
MergerCo, Comamtech and DecisionPoint may amend, modify or supplement this Plan
of Arrangement unilaterally following the Comamtech Meeting without the approval
of the Comamtech Shareholders provided that each amendment, modification or
supplement (i) must be set out in writing, (ii) concern a matter which, in the
reasonable opinion of DecisionPoint, MergerCo and Comamtech, in each case,
acting reasonably, is of an administrative nature required to better give effect
to the implementation of this Plan of Arrangement, (iii) is not adverse to the
financial or economic interests of Comamtech Shareholders.

 
(f)  
Each of MergerCo and Comamtech reserves the right to amend or modify the
provisions of Sections 3.4, 3.5(d), 3.5(f), 3.5(g), 3.5(h), 3.5(j), 3.6 and 3.7
of this Plan of Arrangement in their sole discretion without the approval of the
Comamtech Shareholders; provided that the amendments are approved by
DecisionPoint.

 
 
 
17

--------------------------------------------------------------------------------

 

 
 
ARTICLE 7
 


EXTINCTION OF RIGHTS
 
7.1  
Extinction of Rights

 
Any certificate which immediately prior to the Effective Time represented
DecisionPoint Shares or DecisionPoint Preferred Shares shall cease to represent
a claim or an interest of any kind or nature whatsoever if it is not deposited
with all other instruments required by Article 5 with the Depository within six
years of the Effective Date.  On the sixth anniversary of the Effective Date,
the right to receive any payment for the DecisionPoint Shares or DecisionPoint
Preferred Shares evidenced by such certificate shall be deemed to have been
surrendered as at the Effective Date and, subject to applicable law, the
applicable consideration for such shares which is payable pursuant to this Plan
of Arrangement shall be returned to Comamtech.
 
Immediately after the Effective Time, the following shall cease to be a claim
against, or interest of any kind or nature whatsoever in, MergerCo, the
Amalgamated Corporation or DecisionPoint, as applicable, or any of their
respective successors or assigns:
 
(a)  
all common shares of MergerCo;

 
(b)  
all common shares and preferred shares of the Amalgamated Corporation, other
than the common shares and preferred shares of the Amalgamated Corporation to be
issued to Comamtech pursuant to Section 3.5(j) hereof;

 
(c)  
all DecisionPoint Shares, other than the DecisionPoint Shares shown at the
Record Date on the register maintained by on or behalf of DecisionPoint whose
sole claim shall be for the payment for the DecisionPoint Shares as provided in
this Plan of Arrangement; and

 
(d)  
all DecisionPoint Preferred Shares, other than the DecisionPoint Preferred
Shares shown at the Record Date on the register maintained by on or behalf of
DecisionPoint whose sole claim shall be for the payment for the DecisionPoint
Preferred Shares as provided in this Plan of Arrangement.

 
None of DecisionPoint, MergerCo, the Amalgamated Corporation, Comamtech or the
Depository (or any of their respective successors or assigns) or their
respective officers and directors shall be liable to any Person in respect of
any cash or property delivered to a public official pursuant to any abandoned
property, escheat or similar law.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
FURTHER ASSURANCES
 
8.1  
Further Assurances

 
Notwithstanding that the transactions and events set out herein shall occur and
be deemed to occur in the order set out in this Plan of Arrangement without any
further act or formality, each of the parties to the Arrangement Agreement shall
make, do and execute, or cause to be made, done and executed all such further
acts, deeds, agreements, transfers, assurances, instruments or documents as may
reasonably be required by any of them in order to further document or evidence
nay of the transactions or events set out herein.
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE “1”
 
COMAMTECH SHARE PROVISIONS
 


 
SECTION 1  
 -AUTHORIZED CAPITAL

 
1.1  
The authorized capital of the Corporation shall be increased by creating an
unlimited number of cumulative convertible preferred shares (the “Preferred
Shares”), issuable in series.

 
1.2  
500,000 series A cumulative convertible preferred shares (the “Series A
Preferred Shares”) shall be designated as the first series of the Preferred
Shares.

 
1.3  
500,000 series B cumulative convertible preferred shares (the “Series B
Preferred Shares”) shall be designated as the second series of the Preferred
Shares.

 
1.4  
After giving effect to the foregoing, the Corporation is authorized to issue:

 
(a)  
an unlimited number of Preferred Shares, issuable in series;

 
(b)  
243,750 Series A Preferred Shares;

 
(c)  
118,750 Series B Preferred Shares; and

 
(d)  
an unlimited number of common shares (the “Common Shares”).

 
1.5  
The rights, privileges and conditions attaching to the Preferred Shares and the
Common Shares and, in addition to the rights, privileges, restrictions and
conditions attaching to the Preferred Shares as a class, attaching to the Series
A Preferred Shares and to the Series B Preferred Shares, are as set out in this
Schedule “1” (collectively, the “Share Provisions”).

 
SECTION 2  
 -INTERPRETATION

 
2.1  
Definitions

 
“Act” means the Business Corporations Act (Ontario), as now enacted or as the
same may from time to time be amended, re-enacted or replaced (and, in the case
of such amendment, re-enactment or replacement, any references herein shall be
read as referring to such amended, re-enacted or replaced provisions.
 
“Alternate Consideration” means the same kind and amount of securities, cash or
property as a Holder would have been entitled to receive upon the occurrence of
a Fundamental Transaction if such Holder had been, immediately prior to such
Fundamental Transaction, the holder of one Common Share.
 
“Beneficial Ownership Limitation” shall be 4.99% of the number of Common Shares
outstanding immediately after giving effect to the issuance of Common Shares
issuable upon conversion of Preferred Shares held by the applicable Holder.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
legal holiday in Toronto, Ontario or any day on which banking institutions in
Toronto, Ontario or in New York City are authorized or required by law or other
governmental action to close. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
 
 
20

--------------------------------------------------------------------------------

 
 
“Certificate of Arrangement” means the certificate of arrangement of the
Corporation (of which these Share Provisions are a part).
 
“Common Shareholder” means a person recorded in the securities register of the
Corporation for the Common Shares as being the registered holder of one or more
Common Shares.
 
“Common Shares” shall have the meaning set forth in Section 1.4 and Shares of
any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Conversion Date” means the date on which a conversion of Preferred Shares is to
be effected, which date may not be prior to the date the applicable Holder
delivers by facsimile a Notice of Conversion to the Corporation. If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date on which such Notice of Conversion to the Corporation is
deemed delivered hereunder.
 
“Corporation” means Comamtech Inc., which is concurrently changing its corporate
name to “DecisionPoint Systems Inc.”.
 
“Conversion Shares” means, collectively, the shares of Common Shares issuable
upon conversion of Preferred Shares in accordance with the terms hereof.
 
“Court” means the Ontario Superior Court of Justice.
 
“DecisionPoint” means DecisionPoint Systems, Inc., a body corporate formed under
the laws of the State of Delaware that is concurrently amalgamating with 2259736
Ontario Inc. to form DecisionPoint Systems International Inc., a corporation
subject to the Act.
 
“Directors” or “Board of Directors” means the board of directors of the
Corporation.
 
“Effective Date” means the date that the Certificate of Arrangement is
effective.
 
“Fundamental Transaction” means any of the following: (i) the Corporation
effects any amalgamation or arrangement of the Corporation with or into another
Person; (ii) the Corporation effects any sale of all or substantially all of its
assets in one transaction or a series of related transactions; (iii) any tender
offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Shares are permitted to tender or
exchange their shares for other securities, cash or property; or (iv) the
Corporation effects any reclassification of the Common Shares or any compulsory
share exchange pursuant to which the Common Shares are effectively converted
into or exchanged for other securities, cash or property.
 
“Holder” shall mean the owner of the Preferred Shares.
 
“Liquidation” means any liquidation, dissolution or winding-up of the
Corporation.
 
“Liquidation Distribution” means a distribution of assets of the Corporation
among its shareholders arising on the Liquidation of the Corporation, whether
voluntary or involuntary, or any other distribution of assets of the Corporation
among its shareholders for the purpose of winding up its affairs.
 
 
21

--------------------------------------------------------------------------------

 
 
“Notice of Conversion” means the form of conversion notice provided by the
Corporation.
 
“Person” includes an individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, limited liability company and a natural
person in his or her capacity as trustee, executor, administrator or other legal
representative.
 
“Preferred Shares” has the meaning set forth in Section 1.1.
 
“Series A Conversion Ratio” shall have the meaning set forth in Section 4.4(2).
 
“Series A Preferred Shareholder” means a person recorded in the securities
register of the Corporation for the Series A Preferred Shares as being the
registered holder of one or more Series A Preferred Shares.
 
“Series A Preferred Shares” has the meaning set forth in Section 1.2.
 
“Series B Conversion Ratio” shall have the meaning set forth in Section 5.4(2).
 
“Series B Preferred Shareholder” means a person recorded in the securities
register of the Corporation for the Series B Preferred Shares as being the
registered holder of one or more Series B Preferred Shares.
 
“Series B Preferred Shares” has the meaning set forth in Section 1.3.
 
“Share Price” means the price at which the Common Shares are listed on a Trading
Market on a Trading Day.
 
“Share Provisions” has the meaning set forth in Section 1.5.
 
“Trading Day” means a day on which the New York Stock Exchange is open for
business.
 
“Trading Market” means the markets or exchanges on which the Common Shares are
listed or quoted for trading on the date in question.
 
2.2  
Gender, Etc.

 
Words importing only the singular number include the plural and vice versa, and
words importing any gender include all genders.
 
2.3  
Currency

 
Unless otherwise explicitly set forth herein, all references herein to
“dollars” or “$” shall refer to the lawful currency of the United States, and
all amounts payable hereunder to the holders of Series A Preferred Shares shall
be payable in lawful currency of the United States.
 
 
22

--------------------------------------------------------------------------------

 
 
2.4  
Headings

 
The division of these Share Provisions into sections, paragraphs, subparagraphs
or other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.
 
2.5  
Governing Statute

 
These Share Provisions shall be governed by and are subject to the applicable
provisions of the Act and all other laws binding upon the Corporation and,
except as otherwise expressly provided herein, all terms used herein which are
defined in the Act shall have the meanings respectively ascribed thereto in the
Act.
 
SECTION 3  
 -PREFERRED SHARES

 
3.1  
Issuable in Series

 
The Preferred Shares may be issued from time to time in one or more series
comprised of such number of shares and with such preferred, deferred or other
special rights, privileges, restrictions and conditions attached thereto as
shall be fixed hereby or from time to time before issuance by any resolution or
resolutions providing for the issue of the shares of any series which may be
passed by the directors of the Corporation and confirmed and declared by
articles of amendment including, without limiting the generality of the
foregoing:
 
(a)  
the rate, amount or method of calculation of any dividends, and whether such
rate, amount or method of calculation shall be subject to change or adjustment
in the future, the currency or currencies of payment, the date or dates and
place or places of payment thereof and the date or dates from which any such
dividends shall accrue;

 
(b)  
any right of redemption or right of purchase and the redemption or purchase
prices and terms and conditions of any such rights;

 
(c)  
any right of retraction vested in the holders of Preferred Shares of such series
and the prices, terms and conditions of any such rights;

 
(d)  
any rights upon Liquidation of the Corporation;

 
(e)  
any voting rights; and

 
(f)  
any other provisions attaching to any such series of Preferred Shares.

 
3.2  
No Class Priority

 
Unless otherwise specified, no rights, privileges, restrictions or conditions
attached to any series of Preferred Shares shall confer upon the shares of such
series a priority in respect of dividends, distribution of assets or return of
capital in the event of the Liquidation of the Corporation over the shares of
any other series of Preferred Shares.
 
 
23

--------------------------------------------------------------------------------

 
 
3.3  
Ranking as to Dividends and Return of Capital

 
The Preferred Shares of each series shall, with respect to the payment of
dividends and the distribution of assets or return of capital in the event of
Liquidation of the Corporation, whether voluntary or involuntary, be entitled to
a preference and priority over the Common Shares and over any other shares of
the Corporation ranking junior to the Preferred Shares in such liquidation,
dissolution or winding-up.
 
3.4  
Voting

 
Subject to the rights, privileges, restrictions and conditions that may be
attached to a particular series of Preferred Shares in accordance with the
conditions attaching to each series of Preferred Shares, the Holders of a series
of Preferred Shares shall not, as such, be entitled to receive notice of or to
attend any meeting of the shareholders of the Corporation and shall not be
entitled to vote at any such meeting (except where holders of a specified class
or series of shares are entitled to vote separately as a class as provided in
the Act).
 
3.5  
Limited Notice Rights

 
Notwithstanding the aforesaid restrictions, conditions or prohibitions on the
right to vote, the Holders of a series of Preferred Shares are entitled to
notice of (but not the right to vote at) meetings of shareholders called for the
purpose of authorizing the sale, lease or exchange of all or substantially all
the property of the Corporation other than in the ordinary course of business of
the Corporation pursuant to the Act.
 
SECTION 4  
 -SERIES A PREFERRED SHARES

 
4.1  
Dividends

 
The Holders shall be entitled to receive, when, as and if declared by the Board
of Directors, out of any funds and assets of the Corporation legally available,
dividends at an annual rate of $0.32 on each Series A Preferred Share. Dividends
shall be cumulative and shall accrue on each share of the outstanding Series A
Preferred Share from the date of its issue by DecisionPoint (or if such shares
are issued after the Effective Date, the issue by the Corporation).
 
4.2  
Voting Rights

 
Except as otherwise provided herein or as otherwise required by law, the Series
A Preferred Shares shall have no voting rights. However, as long as any shares
of Series A Preferred Shares are outstanding, the Corporation shall not, without
the approval by special resolution of the Holders of the Series A Preferred
Shares voting as a separate series, (a) alter or change adversely the rights,
privileges, restrictions and conditions given to the Series A Preferred Shares,
(b) amend its articles in any manner that adversely affects any rights,
privileges, restrictions and conditions of the Series A Preferred Shares, (c)
increase the number of authorized shares of Series A Preferred Shares, or (d)
enter into any agreement with respect to any of the foregoing.
 
4.3  
Liquidation

 
Upon any Liquidation, the Holders of the Series A Preferred Shares shall be
entitled to receive out of the assets of the Corporation, whether such assets
are capital or surplus, for each Series A Preferred Shares an amount equal to
$4.00 per share plus any accrued and unpaid dividends thereon before any
distribution or payment shall be made to the holders of any Common Shares or
hereinafter issued preferred shares of any other class or series.  Upon any
Liquidation, and after full payment as provided in this Section 4.3, the
remaining assets of the Corporation shall be available to be distributed to all
holders of the Common Shares and other shares of the Corporation.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4  
Conversion

 
(1) Conversions at Option of Holder.  Subject to the provisions of this
Section 4.4, each Series A Preferred Share shall be convertible, at any time and
from time to time from and after the Effective Date, at the option of the Holder
thereof, provided that the Share Price is not less than $4.00.  Holders shall
effect conversions by providing the Corporation with a Notice of
Conversion.  Each Notice of Conversion shall specify the number of Series A
Preferred Shares to be converted, the number of Series A Preferred Shares owned
prior to the conversion at issue, the number of Series A Preferred Shares owned
subsequent to the conversion at issue and the Conversion Date. The calculations
and entries set forth in the Notice of Conversion shall control in the absence
of manifest or mathematical error.  To effect conversions of Series A Preferred
Shares, a Holder shall not be required to surrender the certificate(s)
representing such Series A Preferred Shares to the Corporation unless all of the
Series A Preferred Shares represented thereby are so converted, in which case
such Holder shall deliver the certificate representing such shares of Series A
Preferred Shares promptly following the Conversion Date at issue. Series A
Preferred Shares converted into Common Shares or redeemed in accordance with the
terms hereof shall be cancelled and shall not be reissued.
 
(2) Series A Conversion Ratio.  The conversion ratio for the Series A Preferred
Shares shall be 1 Common Share for 1 Series A Preferred Share (the “Series A
Conversion Ratio”).
 
(3) Beneficial Ownership Limitation.  The Corporation shall not effect any
conversion of Series A Preferred Shares, and a Holder shall not have the right
to convert any portion of the Series A Preferred Shares, to the extent that,
after giving effect to the conversion set forth on the applicable Notice of
Conversion, such Holder (together with such Holder’s affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of Common Shares beneficially owned by such Holder and its
affiliates shall include the number of Common Shares issuable upon conversion of
the Series A Preferred Shares with respect to which such determination is being
made, but shall exclude the number of Common Shares which are issuable upon (A)
conversion of the remaining, unconverted Series A Preferred Shares beneficially
owned by such Holder or any of its affiliates, and (B) exercise or conversion of
the unexercised or unconverted portion of any other securities of the
Corporation  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including any warrants) beneficially owned by such
Holder or any of its affiliates.  Except as set forth in the preceding sentence,
for purposes of this Section 4.4(3), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.  To the extent
that the limitation contained in this Section 4.4(3) applies, the determination
of whether the Series A Preferred Shares are convertible (in relation to other
securities owned by such Holder together with any affiliates) and of how many
Series A Preferred Shares are convertible shall be in the sole discretion of
such Holder, and the submission of a Notice of Conversion shall be deemed to be
such Holder’s determination of whether the Series A Preferred Shares may be
converted (in relation to other securities owned by such Holder together with
any affiliates) and how many Series A Preferred Shares are convertible, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, each Holder will be deemed to represent to the Corporation
each time he or she delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this Section 4.4(3)
and the Corporation shall have no obligation to verify or confirm the accuracy
of such determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.  For purposes of this Section 4.4(3), in determining the
number of outstanding Common Shares, a Holder may rely on the number of
outstanding Common Shares as stated in the most recent of the following: (A) the
Corporation’s most recent periodic or annual filing with the Securities and
Exchange Commission, as the case may be, (B) a more recent public announcement
by the Corporation or (C) a more recent notice by the Corporation or the
Corporation’s transfer agent setting forth the number of Common Shares
outstanding.  Upon the written or oral request of a Holder, the Corporation
shall within two (2) Trading Days confirm orally and in writing to such Holder
the number of Common Shares then outstanding.  In any case, the number of
outstanding Common Shares shall be determined after giving effect to the
conversion or exercise of securities of the Corporation, including the Series A
Preferred Shares, by such Holder or its affiliates since the date as of which
such number of outstanding shares of Common Shares was reported. A Holder, upon
not less than 61 days’ prior notice to the Corporation, may increase or decrease
the Beneficial Ownership Limitation applicable to his or her Series A Preferred
Shares.  Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Corporations and shall only apply to such
Holder and no other Holder. The provisions of this Section 4.4(3) shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 4.4(3) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this Section 4.4(3) shall apply to a successor holder
of Series A Preferred Shares.
 
 
25

--------------------------------------------------------------------------------

 
 
(4) Mechanics of Conversion.
 
(a)  
Delivery of Certificate Upon Conversion.  Not later than three (3) Trading Days
after each Conversion Date, the Corporation shall deliver, or cause to be
delivered, to the converting Holder a certificate or certificates which, on or
after the Effective Date, shall contain appropriate restrictive legends and
trading restrictions representing the number of Conversion Shares being acquired
upon the conversion of Series A Preferred Shares.  On or after the Conversion
Date, the Corporation shall, upon request of such Holder, use its best efforts
to deliver any certificate or certificates required to be delivered by the
Corporation under this Section 4.4(4) electronically through the Depository
Trust Company or another established clearing corporation performing similar
functions. If in the case of any Notice of Conversion such certificate or
certificates are not delivered to or as directed by the applicable Holder by the
third Trading Day after the Conversion Date, the applicable Holder shall be
entitled to elect to rescind such Conversion Notice by written notice to the
Corporation at any time on or before its receipt of such certificate or
certificates, in which event the Corporation shall promptly return to such
Holder any original Series A Preferred Share certificates delivered to the
Corporation and such Holder shall promptly return to the Corporation any Common
Share certificates representing the Series A Preferred Shares unsuccessfully
tendered for conversion to the Corporation.

 
(b)  
Reservation of Shares Issuable Upon Conversion.  The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Shares for the sole purpose of issuance upon conversion of the
Series A Preferred Shares and payment of dividends on the Series A Preferred
Shares, each as herein provided, free from pre-emptive rights or any other
actual contingent purchase rights of Persons other than the Holders of the
Series A Preferred Shares, not less than such aggregate number of Common Shares
as shall be issuable (taking into account the adjustments of Section 4.5) upon
the conversion of all outstanding Series A Preferred Shares. The Corporation
covenants that all shares of Common Shares that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

 
(c)  
Fractional Shares.  No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of the Series A Preferred Shares.  As to any
fraction of a share which a Holder would otherwise be entitled to purchase upon
such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 
(d)  
Transfer Taxes.  The issuance of certificates for shares of the Common Shares on
conversion of Series A Preferred Shares shall be made without charge to any
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holders of such Series A Preferred
Shares and the Corporation shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.

 
 
26

--------------------------------------------------------------------------------

 
 
4.5  
Certain Adjustments

 
(1) Stock Dividends and Shares Splits.  If the Corporation, at any time while
any Series A Preferred Shares are outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in Common Shares on the
Common Shares or any other Common Shares Equivalents (which, for avoidance of
doubt, shall not include any Common Shares issued by the Corporation upon
conversion of, or payment of a dividend on, Series A Preferred Shares);
(B) subdivides outstanding Common Shares into a larger number of shares;
(C) combines (including by way of a reverse share split or share consolidation)
outstanding Common Shares into a smaller number of shares; or (D) issues, in the
event of a reclassification of Common Shares, any shares of any class or series
in the capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of Common
Shares (excluding any unissued shares of the Corporation) outstanding
immediately before such event and of which the denominator shall be the number
of Common Shares, or in the event that Section 4.5(1)(D) shall apply
reclassified shares of any class or series in the capital stock of the
Corporation, outstanding immediately after such event. Any adjustment made
pursuant to this Section 4.5(1) shall become effective immediately after the
record date for the determination of shareholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
(2) Fundamental Transaction.  Upon the occurrence of a Fundamental Transaction
at any time while any Series A Preferred Shares are outstanding, then, upon any
subsequent conversion of Series A Preferred Shares, each Holder shall have the
right to receive Alternate Consideration for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction. For purposes of any such conversion, the
determination of the Series A Conversion Ratio shall be appropriately adjusted
to apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable in respect of one Common Shares in such Fundamental
Transaction, and the Corporation shall adjust the Series A Conversion Ratio in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Shares are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holders shall be given the same choice as to the Alternate
Consideration he or she receives upon any conversion of Series A Preferred
Shares following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file articles of
amendment (or comparable constating document) with the same terms and conditions
and issue to the Holders new preferred shares consistent with the foregoing
provisions and evidencing the Holders’ right to convert such preferred shares
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this
Section 4.5(2) and ensuring that Series A Preferred Shares (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
(3) Calculations.  All calculations under this Section 4.5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4.5, the number of Common Shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of Common Shares
(excluding any unissued shares of the Corporation) issued and outstanding.
 
 
27

--------------------------------------------------------------------------------

 
 
(4) Notice to the Holders.
 
(a)  
Adjustment to Conversion Price.  Whenever the Series A Conversion Ratio is
adjusted pursuant to any provision of this Section 4.5, the Corporation shall
promptly deliver to each Holder a notice setting forth the Series A Conversion
Ratio after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 
(b)  
Notice to Allow Conversion by Holder.  If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Shares,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Shares, (C) the Corporation shall authorize the
granting to all holders of the Common Shares of rights or warrants to subscribe
for or purchase any shares of any class or series in the capital stock of the
Corporation or of any rights, privileges, restrictions and conditions (D) the
approval of any shareholders of the Corporation shall be required in connection
with any reclassification of the Common Shares, any amalgamation or arrangement
to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, of any compulsory share
exchange whereby the Common Shares are converted into other securities, cash or
property or (E) the Corporation shall authorize the voluntary or involuntary
Liquidation of the Corporation, then, in each case, the Corporation shall cause
to be filed at each office or agency maintained for the purpose of conversion of
Series A Preferred Shares, and shall cause to be delivered to each Holder at
such Holder’s last address as it shall appear upon the securities register of
the Corporation, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Shares of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, amalgamation, arrangement, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Shares of record
shall be entitled to exchange their shares of the Common Shares for securities,
cash or other property deliverable upon such reclassification, amalgamation,
arrangement, sale, transfer or share exchange, provided that the failure to
deliver such notice or any defect therein or in the delivery thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to convert Series A Preferred Shares (or any part
hereof) during the 20-day period commencing on the date of such notice through
the effective date of the event triggering such notice.

 
 
28

--------------------------------------------------------------------------------

 
 
4.6  
Miscellaneous

 
(1) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth above, Attention: Chief Financial Officer
or address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 4.6(1). Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally or sent by a nationally recognized
overnight courier service addressed to each Holder at the address of such Holder
appearing on the books of the Corporation, or if no such address appears on the
books of the Corporation, at the principal place of business of the
Holders.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
upon actual receipt by the party to whom such notice is required to be given.
 
(2) Absolute Obligation.  Except as expressly provided herein, no provision of
the Share Provisions shall alter or impair the obligation of the Corporation,
which is absolute and unconditional, to pay liquidated damages, accrued
dividends and accrued interest, as applicable, on the Series A Preferred Shares
at the time, place, and rate, and in the coin or currency, herein prescribed.
 
(3) Lost or Mutilated Preferred Shares Certificate.  If a Holder’s Series A
Preferred Share certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the Series A
Preferred Shares so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.
 
(4) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of these Share Provisions shall be governed by
and construed and enforced in accordance with the internal laws of the Province
of Ontario, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation and
enforcement of these Share Provisions (whether brought against a party hereto or
its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced in the Court.
 
(5) Waiver.  Any waiver by the Corporation or a Holder of a breach of any
provision of these Share Provisions shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of these Share Provisions or a waiver by any other Holders. The
failure of the Corporation or a Holder to insist upon strict adherence to any
term of these Share Provisions on one or more occasions shall not be considered
a waiver or deprive that party (or any other Holder) of the right thereafter to
insist upon strict adherence to that term or any other term of these Share
Provisions.  Any waiver by the Corporation or a Holder must be in writing.
 
(6) Severability.  If any provision of these Share Provisions are invalid,
illegal or unenforceable, the balance of these Share Provisions shall remain in
effect, and if any provision is inapplicable to any Person or circumstance, it
shall nevertheless remain applicable to all other Persons and circumstances.
 
(7) Status of Converted Series A Preferred Shares.  If any Series A Preferred
Shares shall be converted or reacquired by the Corporation, such Series A
Preferred Shares shall be cancelled and shall not be restored to the status of
authorized but unissued Series A Preferred Shares.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 5  
 -SERIES B PREFERRED SHARES

 
5.1  
Dividends

 
The Holders shall be entitled to receive, when, as and if declared by the Board
of Directors, out of any funds and assets of the Corporation legally available,
dividends at an annual rate of $0.256 on each Series B Preferred Share.
Dividends shall be cumulative and shall accrue on each share of the outstanding
Series B Preferred Share from the date of its issue by DecisionPoint (or if such
shares are issued after the Effective Date, the issue by the Corporation).
 
5.2  
Voting Rights

 
Except as otherwise provided herein or as otherwise required by law, the Series
B Preferred Shares shall have no voting rights. However, as long as any shares
of Series B Preferred Shares are outstanding, the Corporation shall not, without
the approval by special resolution of the Holders of the Series B Preferred
Shares voting as a separate series, (a) alter or change adversely the rights,
privileges,  restrictions and conditions given to the Series B Preferred Shares,
(b) amend its articles in any manner that adversely affects any rights,
privileges, restrictions and conditions of the Series B Preferred Shares, (c)
increase the number of authorized shares of Series B Preferred Shares, or (d)
enter into any agreement with respect to any of the foregoing.
 
5.3  
Liquidation

 
Upon any Liquidation, the Holders of the Series B Preferred Shares shall be
entitled to receive out of the assets of the Corporation, whether such assets
are capital or surplus, for each Series B Preferred Shares an amount equal to
$3.20 per share plus any accrued and unpaid dividends thereon before any
distribution or payment shall be made to the holders of any Common Shares or
hereinafter issued preferred shares of any other class or series.  Upon any
Liquidation, and after full payment as provided in this Section 5.3, the
remaining assets of the Corporation shall be available to be distributed to all
holders of the Common Shares and other shares of the Corporation.
 
 
30

--------------------------------------------------------------------------------

 
 
5.4  
Conversion

 
(1) Conversions at Option of Holder.  Subject to the provisions of this
Section 5.4, each Series B Preferred Share shall be convertible, at any time and
from time to time from and after the Effective Date, at the option of the Holder
thereof, provided that the Share Price is not less than $3.20.  Holders shall
effect conversions by providing the Corporation with a Notice of
Conversion.  Each Notice of Conversion shall specify the number of Series B
Preferred Shares to be converted, the number of Series B Preferred Shares owned
prior to the conversion at issue, the number of Series B Preferred Shares owned
subsequent to the conversion at issue and the Conversion Date. The calculations
and entries set forth in the Notice of Conversion shall control in the absence
of manifest or mathematical error.  To effect conversions of Series B Preferred
Shares, a Holder shall not be required to surrender the certificate(s)
representing such Series B Preferred Shares to the Corporation unless all of the
Series B Preferred Shares represented thereby are so converted, in which case
such Holder shall deliver the certificate representing such shares of Series B
Preferred Shares promptly following the Conversion Date at issue.   Series B
Preferred Shares converted into Common Shares or redeemed in accordance with the
terms hereof shall be cancelled and shall not be reissued.
 
(2) Series B Conversion Ratio.  The conversion ratio for the Series B Preferred
Shares shall be 1 Common Share for 1 Series B Preferred Share (the “Series B
Conversion Ratio”).
 
(3) Beneficial Ownership Limitation.  The Corporation shall not effect any
conversion of Series B Preferred Shares, and a Holder shall not have the right
to convert any portion of the Series B Preferred Shares, to the extent that,
after giving effect to the conversion set forth on the applicable Notice of
Conversion, such Holder (together with such Holder’s affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of Common Shares beneficially owned by such Holder and its
affiliates shall include the number of Common Shares issuable upon conversion of
the Series B Preferred Shares with respect to which such determination is being
made, but shall exclude the number of Common Shares which are issuable upon (A)
conversion of the remaining, unconverted Series B Preferred Shares beneficially
owned by such Holder or any of its affiliates, and (B) exercise or conversion of
the unexercised or unconverted portion of any other securities of the
Corporation  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including any warrants) beneficially owned by such
Holder or any of its affiliates.  Except as set forth in the preceding sentence,
for purposes of this Section 5.4(3), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.  To the extent
that the limitation contained in this Section 5.4(3) applies, the determination
of whether the Series B Preferred Shares are convertible (in relation to other
securities owned by such Holder together with any affiliates) and of how many
Series B Preferred Shares are convertible shall be in the sole discretion of
such Holder, and the submission of a Notice of Conversion shall be deemed to be
such Holder’s determination of whether the Series B Preferred Shares may be
converted (in relation to other securities owned by such Holder together with
any affiliates) and how many Series B Preferred Shares are convertible, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, each Holder will be deemed to represent to the Corporation
each time he or she delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this Section 5.4(3)and
the Corporation shall have no obligation to verify or confirm the accuracy of
such determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.  For purposes of this Section 5.4(3), in determining the
number of outstanding Common Shares, a Holder may rely on the number of
outstanding Common Shares as stated in the most recent of the following: (A) the
Corporation’s most recent periodic or annual filing with the Securities and
Exchange Commission, as the case may be, (B) a more recent public announcement
by the Corporation or (C) a more recent notice by the Corporation or the
Corporation’s transfer agent setting forth the number of Common Shares
outstanding.  Upon the written or oral request of a Holder, the Corporation
shall within two (2) Trading Days confirm orally and in writing to such Holder
the number of Common Shares then outstanding.  In any case, the number of
outstanding Common Shares shall be determined after giving effect to the
conversion or exercise of securities of the Corporation, including the Series B
Preferred Shares, by such Holder or its affiliates since the date as of which
such number of outstanding shares of Common Shares was reported. A Holder, upon
not less than 61 days’ prior notice to the Corporation, may increase or decrease
the Beneficial Ownership Limitation applicable to his or her Series B Preferred
Shares.  Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Corporations and shall only apply to such
Holder and no other Holder. The provisions of this Section 5.4(3) shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 5.4(3) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this Section 5.4(3) shall apply to a successor holder
of Series B Preferred Shares.
 
 
31

--------------------------------------------------------------------------------

 
 
(4) Mechanics of Conversion.
 
(a)  
Delivery of Certificate Upon Conversion.  Not later than three (3) Trading Days
after each Conversion Date, the Corporation shall deliver, or cause to be
delivered, to the converting Holder a certificate or certificates which, on or
after the Effective Date, shall contain appropriate restrictive legends and
trading restrictions representing the number of Conversion Shares being acquired
upon the conversion of Series B Preferred Shares.  On or after the Conversion
Date, the Corporation shall, upon request of such Holder, use its best efforts
to deliver any certificate or certificates required to be delivered by the
Corporation under this Section 5.4(4) electronically through the Depository
Trust Company or another established clearing corporation performing similar
functions. If in the case of any Notice of Conversion such certificate or
certificates are not delivered to or as directed by the applicable Holder by the
third Trading Day after the Conversion Date, the applicable Holder shall be
entitled to elect to rescind such Conversion Notice by written notice to the
Corporation at any time on or before its receipt of such certificate or
certificates, in which event the Corporation shall promptly return to such
Holder any original Series B Preferred Share certificates delivered to the
Corporation and such Holder shall promptly return to the Corporation any Common
Share certificates representing the Series B Preferred Shares unsuccessfully
tendered for conversion to the Corporation.

 
(b)  
Reservation of Shares Issuable Upon Conversion.  The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Shares for the sole purpose of issuance upon conversion of the
Series B Preferred Shares and payment of dividends on the Series B Preferred
Shares, each as herein provided, free from pre-emptive rights or any other
actual contingent purchase rights of Persons other than the Holders of the
Series B Preferred Shares, not less than such aggregate number of Common Shares
as shall be issuable (taking into account the adjustments of Section 5.5) upon
the conversion of all outstanding Series B Preferred Shares. The Corporation
covenants that all shares of Common Shares that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

 
(c)  
Fractional Shares.  No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of the Series B Preferred Shares.  As to any
fraction of a share which a Holder would otherwise be entitled to purchase upon
such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 
(d)  
Transfer Taxes.  The issuance of certificates for shares of the Common Shares on
conversion of Series B Preferred Shares shall be made without charge to any
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holders of such Series B Preferred
Shares and the Corporation shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.

 
 
32

--------------------------------------------------------------------------------

 
 
5.5  
Certain Adjustments

 
(1) Stock Dividends and Shares Splits.  If the Corporation, at any time while
any Series B Preferred Shares are outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in Common Shares on the
Common Shares or any other Common Shares Equivalents (which, for avoidance of
doubt, shall not include any Common Shares issued by the Corporation upon
conversion of, or payment of a dividend on, Series B Preferred Shares);
(B) subdivides outstanding Common Shares into a larger number of shares;
(C) combines (including by way of a reverse share split or share consolidation)
outstanding Common Shares into a smaller number of shares; or (D) issues, in the
event of a reclassification of Common Shares, any shares of any class or series
in the capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of Common
Shares (excluding any unissued shares of the Corporation) outstanding
immediately before such event and of which the denominator shall be the number
of Common Shares, or in the event that Section 5.5(1)(D) shall apply
reclassified shares of any class or series in the capital stock of the
Corporation, outstanding immediately after such event. Any adjustment made
pursuant to this Section 5.5(1) shall become effective immediately after the
record date for the determination of shareholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
(2) Fundamental Transaction.  Upon the occurrence of a Fundamental Transaction
at any time while any Series B Preferred Shares are outstanding, then, upon any
subsequent conversion of Series B Preferred Shares, each Holder shall have the
right to receive Alternate Consideration for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction. For purposes of any such conversion, the
determination of the Series B Conversion Ratio shall be appropriately adjusted
to apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable in respect of one Common Shares in such Fundamental
Transaction, and the Corporation shall adjust the Series B Conversion Ratio in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Shares are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holders shall be given the same choice as to the Alternate
Consideration he or she receives upon any conversion of Series B Preferred
Shares following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file articles of
amendment (or comparable constating document) with the same terms and conditions
and issue to the Holders new preferred shares consistent with the foregoing
provisions and evidencing the Holders’ right to convert such preferred shares
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this
Section 5.5(2) and ensuring that Series B Preferred Shares (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
(3) Calculations.  All calculations under this Section 5.5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5.5, the number of Common Shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of Common Shares
(excluding any unissued shares of the Corporation) issued and outstanding.
 
 
33

--------------------------------------------------------------------------------

 
 
(4) Notice to the Holders.
 
(a)  
Adjustment to Conversion Price.  Whenever the Series B Conversion Ratio is
adjusted pursuant to any provision of this Section 5.5, the Corporation shall
promptly deliver to each Holder a notice setting forth the Series B Conversion
Ratio after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 
(b)  
Notice to Allow Conversion by Holder.  If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Shares,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Shares, (C) the Corporation shall authorize the
granting to all holders of the Common Shares of rights or warrants to subscribe
for or purchase any shares of any class or series in the capital stock of the
Corporation or of any rights, privileges, restrictions and conditions (D) the
approval of any shareholders of the Corporation shall be required in connection
with any reclassification of the Common Shares, any amalgamation or arrangement
to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, of any compulsory share
exchange whereby the Common Shares are converted into other securities, cash or
property or (E) the Corporation shall authorize the voluntary or involuntary
Liquidation of the Corporation, then, in each case, the Corporation shall cause
to be filed at each office or agency maintained for the purpose of conversion of
Series B Preferred Shares, and shall cause to be delivered to each Holder at
such Holder’s last address as it shall appear upon the securities register of
the Corporation, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Shares of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, amalgamation, arrangement, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Shares of record
shall be entitled to exchange their shares of the Common Shares for securities,
cash or other property deliverable upon such reclassification, amalgamation,
arrangement, sale, transfer or share exchange, provided that the failure to
deliver such notice or any defect therein or in the delivery thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to convert Series B Preferred Shares (or any part
hereof) during the 20-day period commencing on the date of such notice through
the effective date of the event triggering such notice.

 
5.6  
Miscellaneous

 
(1) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth above, Attention: Chief Financial Officer
or address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 5.6(1). Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally or sent by a nationally recognized
overnight courier service addressed to each Holder at the address of such Holder
appearing on the books of the Corporation, or if no such address appears on the
books of the Corporation, at the principal place of business of the
Holders.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
upon actual receipt by the party to whom such notice is required to be given.
 
(2) Absolute Obligation.  Except as expressly provided herein, no provision of
the Share Provisions shall alter or impair the obligation of the Corporation,
which is absolute and unconditional, to pay liquidated damages, accrued
dividends and accrued interest, as applicable, on the Series B Preferred Shares
at the time, place, and rate, and in the coin or currency, herein prescribed.
 
(3) Lost or Mutilated Preferred Shares Certificate.  If a Holder’s Series B
Preferred Share certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the Series B
Preferred Shares so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.
 
(4) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of these Share Provisions shall be governed by
and construed and enforced in accordance with the internal laws of the Province
of Ontario, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation and
enforcement of these Share Provisions (whether brought against a party hereto or
its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced in the Court.
 
(5) Waiver.  Any waiver by the Corporation or a Holder of a breach of any
provision of these Share Provisions shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of these Share Provisions or a waiver by any other Holders. The
failure of the Corporation or a Holder to insist upon strict adherence to any
term of these Share Provisions on one or more occasions shall not be considered
a waiver or deprive that party (or any other Holder) of the right thereafter to
insist upon strict adherence to that term or any other term of these Share
Provisions.  Any waiver by the Corporation or a Holder must be in writing.
 
(6) Severability.  If any provision of these Share Provisions are invalid,
illegal or unenforceable, the balance of these Share Provisions shall remain in
effect, and if any provision is inapplicable to any Person or circumstance, it
shall nevertheless remain applicable to all other Persons and circumstances.
 
(7) Status of Converted Series B Preferred Shares.  If any Series B Preferred
Shares shall be converted or reacquired by the Corporation, such Series B
Preferred Shares shall be cancelled and shall not be restored to the status of
authorized but unissued Series B Preferred Shares.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 6  
 -COMMON SHARES

 
6.1  
Dividends

 
Subject to the prior rights of the Holders of Preferred Shares and to any other
class of shares ranking senior to the Common Shares with respect to priority in
the payment of dividends, the Common Shareholders shall be entitled to receive
dividends and the Corporation shall pay dividends thereon, as and when declared
by the Board of Directors out of monies properly applicable to the payment of
dividends, in such amount and in such form as the Board of Directors may from
time to time determine and all dividends which the Board of Directors may
declare on the Common Shares shall be declared and paid in equal amounts per
share on all Common Shares at the time outstanding.
 
6.2  
Liquidation

 
In the event of any Liquidation Distribution, the Common Shareholders shall,
subject to the prior rights of the Holders of the Preferred Shares and to any
other shares ranking senior to the Common Shares with respect to priority in a
Liquidation Distribution, be entitled to receive the remaining property and
assets of the Corporation.
 
6.3  
Voting

 
The Common Shareholders shall be entitled to receive notice of and to attend (in
person or by proxy) and be heard at all meetings of the shareholders of the
Corporation (except for meetings at which only holders of another specified
class or series of shares of the Corporation are entitled to vote separately as
a class or series) and shall have one vote for each Common Share held at all
such meetings.
 
 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE “2”
 
AUTHORIZED SHARE CAPITAL OF THE AMALGAMATED CORPORATION
 
Graphic 1 [graphic1.jpg]


 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
CERTIFIED COPY OF THE COURT ORDER
 
SUMMARY OF CHANGES MADE BY THE ARRANGEMENT
 
The Arrangement Agreement provides for, among other things, the amalgamation
pursuant to subsection 182(1)(d) of the Business Corporations Act (Ontario) of
the following corporations:
 
2259736 Ontario Inc.,
a corporation incorporated under the laws of Ontario, Canada
Ontario Corporation Number: 2259736


and
 
DecisionPoint Systems, Inc.,
 
a body corporate incorporated under the laws of the State of Delaware
 
The corporation (the “Corporation”) resulting from the amalgamation is:
 
DecisionPoint Systems International Inc., a corporation subject to the laws of
Ontario, Canada
 
The authorized capital of the Corporation shall consist of an unlimited number
of common shares (the “Common Shares”) and an unlimited number of preferred
shares (the “Preferred Shares”).
 
The rights, privileges, restrictions and conditions attaching to the Common
Shares are as follows:
 
1. Dividends
 
The holders of the Common Shares shall be entitled to receive dividends and the
Corporation shall pay dividends thereon, as and when declared by the board of
directors out of monies properly applicable to the payment of dividends, in such
amount and in such form as the board of directors may from time to time
determine, and all dividends which the board of directors may declare on the
Common Shares shall be declared and paid in equal amounts per share on all
Common Shares at the time outstanding.
 
2. Liquidation
 
In the event of any distribution of the assets of the Corporation among its
shareholders on the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
the holders of the Common Shares shall be entitled to receive the remaining
property and assets of the Corporation.
 
3. Voting
 
The holders of the Common Shares shall be entitled to receive notice of and to
attend (in person or by proxy) and be heard at all meetings of the shareholders
of the Corporation (except for meetings at which only holders of another
specified class or series of shares of the Corporation are entitled to vote
separately as a class or series) and shall have one vote for each Common Share
held at all such meetings.
 
The rights, privileges, restrictions and conditions attaching to the Preferred
Shares are as follows:
 
 
37

--------------------------------------------------------------------------------

 
 
1. Dividends
 
The holders of the Preferred Shares shall be entitled to receive dividends and
the Corporation shall pay dividends thereon, as and when declared by the board
of directors out of monies properly applicable to the payment of dividends, in
such amount and in such form as the board of directors may from time to time
determine, and all dividends which the board of directors may declare on the
Preferred Shares shall be declared and paid in equal amounts per share on all
Preferred Shares at the time outstanding.
 
2. Liquidation
 
In the event of any distribution of the assets of the Corporation among its
shareholders on the liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or any other distribution of assets of the
Corporation among its shareholders for the purpose of winding up its affairs,
the holders of the Preferred Shares shall be entitled to receive, prior to the
holders of Common Shares, an amount equal to their Redemption Value (as defined
below), plus the dividends declared and unpaid on such shares.
 
3. Voting
 
Except where the Business Corporations Act (Ontario) confers specifically upon
the holders of Preferred Shares the right to vote, the Preferred Shares shall
not confer upon their holders the right to vote at meetings of shareholders, to
be convened to or to attend such meetings.
 
4. Redemption
 
Subject to the provisions of the Business Corporations Act (Ontario), the
Corporation shall have the right, by resolution of the board of directors, to
redeem, at all times, unilaterally, all or part of the Preferred Shares then
outstanding at a redemption value of $1.00 per share (the “Redemption Value”).
 
 
38

--------------------------------------------------------------------------------

 
 
SCHEDULE “3”
 


 


 





 
39

--------------------------------------------------------------------------------

 


 


BY-LAW NO. 1
 
A BY-LAW RELATING GENERALLY TO THE CONDUCT
OF THE BUSINESS AND AFFAIRS OF
2259736 ONTARIO INC.,
A CORPORATION SUBJECT TO THE
BUSINESS CORPORATIONS ACT (ONTARIO)




 












 
40

--------------------------------------------------------------------------------

 


BY-LAW NO. 1
 
A BY-LAW RELATING GENERALLY TO THE CONDUCT
OF THE BUSINESS AND AFFAIRS OF
2259736 ONTARIO INC.,
A CORPORATION SUBJECT TO THE
BUSINESS CORPORATIONS ACT (ONTARIO)
 
SECTION 1  
– INTERPRETATION

 
1.1  
Definitions

 
In the By-laws of the Corporation, unless the context otherwise requires:
 
(1) “Act” means the Business Corporations Act, R.S.O. 1990, c. B.16, or any
statute that may be substituted for it, as from time to time amended.
 
(2) “Board” means the board of directors of the Corporation.
 
(3) “By-laws” means these by-laws and all other by-laws of the Corporation from
time to time in force and effect.
 
(4) “Corporation” means 2259736 Ontario Inc.
 
(5) “Defaulting Shareholder” means a shareholder of the Corporation who defaults
in the payment of any Shareholder Debt when the same becomes due and payable.
 
(6) “Director” means a member of the Board.
 
(7) “Liened Shares” means the whole or any part of the shares registered in the
name of a Defaulting Shareholder.
 
(8) “non-business day” means Saturday, Sunday and any other day that is a
holiday as defined in the Legislation Act, 2006 (Ontario) as from time to time
amended.
 
(9) “Shareholder Debt” means any principal or interest due to the Corporation in
respect of any indebtedness owing by the holder of any class or series of shares
in the Corporation, including an amount unpaid in respect of a share issued by a
body corporate on the date it was continued under the Act.
 
(10) “Unanimous Shareholder Agreement” means a lawful written agreement among
all of the shareholders of the Corporation or among all such shareholders and
one or more persons who are not shareholders, or a written declaration of the
registered holder of all of the issued shares of the Corporation, that restricts
in whole or in part the powers of the Board to manage or supervise the
management of the business and affairs of the Corporation, as from time to time
amended.
 
1.2  
Other Definitions

 
Other than as specified above, words and expressions defined in the Act have the
same meanings when used herein. Words importing the singular number include the
plural and vice versa; words importing gender include the masculine, feminine
and neuter genders; and “including” means including, without limitation.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 2  
– GENERAL BUSINESS

 
2.1  
Corporate Seal

 
The Corporation may but need not have a corporate seal and, if one is adopted,
it may be changed from time to time by resolution of the Board.
 
2.2  
Financial Year

 
The Board may, by resolution, fix the financial year end of the Corporation and
may from time to time, by resolution, change the financial year end of the
Corporation.
 
2.3  
Execution of Instruments

 
(1) Deeds, transfers, assignments, contracts, obligations, certificates and
other instruments may be signed on behalf of the Corporation by any Director or
officer of the Corporation.
 
(2) In addition, the Board may from time to time authorize any other person or
persons to sign any particular instruments.
 
(3) Any signing officer may affix the corporate seal to any instrument requiring
the same.
 
SECTION 3  
– DIRECTORS AND BOARD MEETINGS

 
3.1  
Election of Directors

 
The election of Directors shall be by resolution or, if demanded by a
shareholder or a proxyholder, by ballot.
 
3.2  
Place of Meetings

 
Board meetings may be held at the registered office of the Corporation or at any
other place within or outside Ontario. In any financial year of the Corporation,
a majority of the Board meetings need not be held in Canada.
 
3.3  
Calling of Meetings

 
Board meetings shall be held from time to time at such time and at such place as
the Board, the chair of the Board, the managing director, the president or any
two Directors may determine.
 
3.4  
Notice of Meeting

 
Notice of the time and place of each Board meeting shall be sent to each
Director:
 
(a)  
not less than seven days before the time when the meeting is to be held if the
notice is mailed; or

 
(b)  
not less than 48 hours before the time the meeting is to be held if the notice
is given personally, is delivered or is communicated by telephone or electronic
means.

 
 
42

--------------------------------------------------------------------------------

 
 
3.5  
First Meeting of New Board

 
As long as a quorum of Directors is present, each newly elected Board may
without notice hold its first meeting immediately following the meeting of
shareholders at which such Board is elected.
 
3.6  
Chair and Secretary

 
The chair of any Board meeting shall be the first mentioned of such of the
following officers as have been appointed and who is a Director and is present
at the meeting: chair of the Board; managing director; or president.  If no such
officer is present, the Directors present shall choose one of their number to be
chair.  The secretary of the Corporation shall act as secretary of any Board
meeting, and, if the secretary of the Corporation is absent, the chair of the
meeting shall appoint a person who need not be a Director to act as secretary of
the meeting.
 
3.7  
Quorum

 
Subject to any Unanimous Shareholder Agreement, a majority of the Directors
constitutes a quorum at a Board meeting.
 
3.8  
Votes to Govern

 
Subject to any Unanimous Shareholder Agreement, at all Board meetings, every
question shall be decided by a majority of the votes cast on the question.
 
3.9  
Casting Vote

 
Subject to any Unanimous Shareholder Agreement, in case of an equality of votes
at a Board meeting, the chair of the meeting shall not be entitled to a second
or casting vote.
 
SECTION 4  
– OFFICERS

 
4.1  
Appointment

 
Subject to any Unanimous Shareholder Agreement, the Board may from time to time
designate the offices of the Corporation and from time to time appoint a chair
of the Board, managing director, president, one or more vice-presidents (to
which title may be added words indicating seniority or function), a secretary, a
treasurer and such other officers as the Board may determine, including one or
more assistants to any of the officers so appointed.  One person may hold more
than one office.  The Board may specify the duties of and, in accordance with
these By-laws and subject to the Act, delegate to such officers powers to manage
the business and affairs of the Corporation.  Except for the chair of the Board
and the managing director, an officer may but need not be a Director.
 
4.2  
Chair of the Board

 
The Board may from time to time appoint a chair of the Board who shall be a
Director.  If appointed, the Board may assign to the chair of the Board any of
the powers and duties that are by any provisions of these By-laws assigned to
the president.  The chair shall have such other powers and duties as the Board
may specify.
 
 
43

--------------------------------------------------------------------------------

 
 
4.3  
President

 
If appointed, in the absence of a specific appointment of a chief executive
officer, the president shall be the chief executive officer and, subject to the
authority of the Board, shall have general supervision of the business of the
Corporation.  The president shall have such other powers and duties as the Board
may specify.
 
4.4  
Secretary

 
Unless otherwise determined by the Board, the secretary shall attend and be the
secretary of all meetings of the Board, shareholders and committees of the Board
that he or she attends.  The secretary shall enter or cause to be entered in
records kept for that purpose minutes of all proceedings at meetings of the
Board, shareholders and committees of the Board, whether or not he or she
attends such meetings.  The secretary shall give or cause to be given, as and
when instructed, all notices to shareholders, Directors, officers, auditors and
members of committees of the Board.  The secretary shall be the custodian of the
seal of the Corporation and of all books, records and instruments belonging to
the Corporation, except when some other officer or agent has been appointed for
that purpose.  The secretary shall have such other powers and duties as
otherwise may be specified.
 
4.5  
Treasurer

 
The treasurer shall keep proper accounting records in compliance with the Act
and shall be responsible for the deposit of money, the safekeeping of securities
and the disbursement of the funds of the Corporation. The treasurer shall render
to the Board whenever required an account of all his or her transactions as
treasurer and of the financial position of the Corporation.  The treasurer shall
have such other powers and duties as otherwise may be specified.
 
4.6  
Powers and Duties of Officers

 
The powers and duties of all officers shall be such as the terms of their
engagement call for or as the Board or (except for those whose powers and duties
are to be specified only by the Board) the chief executive officer may
specify.  The Board and (except as aforesaid) the chief executive officer may,
from time to time and subject to the provisions of the Act and any Unanimous
Shareholder Agreement, vary, add to or limit the powers and duties of any
officer.  Any of the powers and duties of an officer to whom an assistant has
been appointed may be exercised and performed by such assistant, unless the
Board or the chief executive officer otherwise directs.
 
SECTION 5  
– PROTECTION OF DIRECTORS, OFFICERS AND OTHERS

 
5.1  
Limitation of Liability

 
Every Director and officer of the Corporation in exercising his or her powers
and discharging his or her duties to the Corporation shall act honestly and in
good faith with a view to the best interests of the Corporation and exercise the
care, diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.  Subject to the foregoing, no Director or officer
shall be liable for the acts, omissions, failures, neglects or defaults of any
other Director, officer or employee, or for joining in any act for conformity,
or for any loss, damage or expense suffered or incurred by the Corporation
through the insufficiency or deficiency of title to any property acquired by the
Corporation or for or on behalf of the Corporation, or for the insufficiency or
deficiency of any security in or upon which any of the moneys of the Corporation
shall be invested, or for any loss or damage arising from the bankruptcy,
insolvency or tortious act of any person with whom any of the moneys, securities
or effects of the Corporation shall be deposited, or for any loss occasioned by
any error of judgment or oversight on his or her part, or for any other loss,
damage or misfortune which shall happen in the execution of the duties of his or
her office or in relation thereto.  Nothing herein shall relieve any Director or
officer from the duty to act in accordance with the Act and the regulations
thereunder or from liability for any breach thereof.
 
 
44

--------------------------------------------------------------------------------

 
 
5.2  
Indemnity

 
(1) The Corporation shall indemnify a Director or officer of the Corporation, a
former Director or officer or a person who acts or acted at the Corporation’s
request or another individual who acts or acted at the Corporation’s request as
a Director or officer (or an individual acting in similar capacity) of another
entity, against all costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the individual in
respect of any civil, criminal, administrative, investigative or other
proceeding in which the individual is involved because of that association with
the Corporation or other entity.
 
(2) The Corporation shall advance moneys to a Director, officer or other
individual for the costs, charges and expenses of a proceeding referred to in
Section 5.2(1). The individual shall repay the moneys if he or she does not
fulfil the conditions of Section 5.2(1).
 
(3) The Corporation shall not indemnify an individual under Sections 5.2(1) or
(2) unless he or she:
 
(a)  
acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, to the best interests of the other entity
for which he or she acted as a director or officer in a similar capacity at the
Corporation’s request; and

 
(b)  
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he or she had reasonable grounds for believing
that his or her conduct was lawful.

 
(4) The Corporation shall also indemnify the individual referred to in Section
5.2(1) in such other circumstances as the Act or law permits or
requires.  Nothing in these By-laws shall limit the right of any person entitled
to indemnity to claim indemnity apart from the provisions of these By-laws.
 
5.3  
Insurance

 
Subject to the Act, the Corporation may purchase and maintain such insurance for
the benefit of any individual referred to in Section 5.2(1) as the Board may
from time to time determine.
 
SECTION 6  
– SECURITIES

 
6.1  
Options or Rights

 
Subject to the Act, the Articles and any Unanimous Shareholder Agreement, the
Board may from time to time issue or grant options to purchase the whole or any
part of the authorized and unissued shares of the Corporation at such times and
to such persons and for such consideration as the Board shall determine, except
that no share shall be issued until it is fully paid as provided by the Act.
 
6.2  
Registration of Transfers

 
Subject to the Securities Transfer Act, 2006 (Ontario), no transfer of a share
shall be registered in a securities register except on presentation of the
certificate, if any issued by the Corporation, representing the share with an
endorsement which complies with the Securities Transfer Act, 2006 (Ontario) made
on or delivered with it duly executed by an appropriate person as provided by
the Securities Transfer Act, 2006 (Ontario) together with such reasonable
assurance that the endorsement is genuine and effective as the Board may from
time to time prescribe, on payment of all applicable taxes and any reasonable
fees prescribed by the Board, on compliance with the restrictions on issue,
transfer or ownership authorized by the Articles or any Unanimous Shareholder
Agreement and on satisfaction of any lien referred to in Section 6.4(1).
 
 
45

--------------------------------------------------------------------------------

 
 
6.3  
Security Certificates

 
(1) Subject to Section 6.3(1), every holder of one or more securities of the
Corporation shall be entitled, at his or her option, to a security certificate,
stating the number and class or series of securities held by him or her as shown
in the securities register.  Such certificates shall be in such form as the
Board may from time to time approve and need not be under the corporate
seal.  Unless otherwise ordered by the Board, any such certificate shall be
signed manually by at least one of the Directors or officers of the Corporation.
 
(2) Unless otherwise provided in the Articles, the Board may provide by
resolution that any or all classes and series of shares or other securities
shall be uncertificated securities, provided that such resolution shall not
apply to securities represented by a certificate until such certificate is
surrendered to the Corporation.
 
6.4  
Lien for Indebtedness

 
(1) Except with respect to any class or series of shares listed and posted for
trading on any stock exchange in or outside Canada, the Corporation shall have a
lien on shares registered in the name of a Defaulting Shareholder for any
Shareholder Debt.
 
(2) If any Defaulting Shareholder defaults in the payment due in respect of any
Shareholder Debt when the same becomes due and payable and continues in default
for a period of 15 days after the Corporation has given notice in writing of
such default to the Defaulting Shareholder:
 
(a)  
the Corporation may sell all or any part of the Liened Shares at a bona fide
public or private sale or auction;

 
(b)  
the terms and manner of the auction or sale shall be in the sole discretion of
the Corporation;

 
(c)  
the Corporation may accept any offer that it in its absolute discretion
considers advisable upon such terms, whether for cash or credit or partly cash
and partly credit, as it in its discretion considers advisable;

 
(d)  
notice of any public or private sale or auction shall be given to the Defaulting
Shareholder at least 15 days prior to the date on which such sale is held;

 
(e)  
the proceeds of such sale shall be used and applied in descending order as
follows:

 
(i)  
first, to the cost and expense of such sale incurred by the Corporation,
including legal fees, disbursements and charges;

 
(ii)  
second, to reimburse the Corporation for out-of-pocket expenses incurred in
connection with the sale;

 
(iii)  
third, for the payment in full of the Shareholder Debt and all other sums due to
the Corporation by the Defaulting Shareholder; and

 
(iv)  
the balance, if any, to the Defaulting Shareholder;

 
(f)  
if the proceeds of the sale are insufficient to pay the Shareholder Debt, the
Defaulting Shareholder shall remain liable for any such deficiency;

 
(g)  
the Corporation may apply any dividends or other distributions paid or payable
on or in respect of the Liened Shares in repayment of the Shareholder Debt;

 
(h)  
where the Liened Shares are redeemable pursuant to the Articles or may be
repurchased at a price determined pursuant to the terms of any Unanimous
Shareholder Agreement, the Corporation may redeem or repurchase all or any part
of the Liened Shares and apply the redemption or repurchase price to the
Shareholder Debt; and

 
(i)  
the Corporation may refuse to register a transfer of all or part of the Liened
Shares until the Shareholder Debt is paid.

 
 
46

--------------------------------------------------------------------------------

 
 
(3) In exercising one or more of the rights granted in Section 6.4(2), the
Corporation shall not thereby prejudice or surrender any other rights of
enforcement of its lien which may by law be available to it, or any other remedy
available to the Corporation for collection of the Shareholder Debt, and the
Defaulting Shareholder shall remain liable for any deficiency remaining.
 
SECTION 7  
– MEETINGS OF SHAREHOLDERS

 
7.1  
Chair and Secretary

 
The chair of any meeting of shareholders shall be the first mentioned of such of
the following officers as have been appointed and who is present at the meeting:
chair of the Board; managing director; president; or a vice-president who is a
shareholder.  If no such officer is present within 15 minutes from the time
fixed for holding the meeting, the persons present and entitled to vote shall
choose one of their number to be chair.  If the secretary of the Corporation is
absent, the chair shall appoint some person, who need not be a shareholder, to
act as secretary of the meeting.  If desired, one or more scrutineers, who need
not be shareholders, may be appointed by a resolution or by the chair with the
consent of the meeting.
 
7.2  
Persons Entitled to be Present

 
The only persons entitled to be present at a meeting of the shareholders shall
be those entitled to attend or vote at the meeting, the Directors, auditor,
legal counsel of the Corporation and others who, although not entitled to attend
or vote, are entitled or required under any provision of the Act, the Articles,
By-laws or Unanimous Shareholder Agreement to be present at the meeting.  Any
other person may be admitted only on the invitation of the chair of the meeting
or with the consent of the meeting.
 
7.3  
Quorum

 
Subject to any Unanimous Shareholder Agreement, a quorum of shareholders is
present at a meeting of shareholders irrespective of the number of persons
actually present at the meeting, if, in the case of an offering corporation, two
or more holders of shares carrying not less in aggregate than 10% of the votes
entitled to be voted at the meeting are present in person or represented by
proxy and, in the case of any other corporation, the holders of a majority of
the shares entitled to vote at the meeting are present in person or represented
by proxy.  A quorum need not be present throughout the meeting provided that a
quorum is present at the opening of the meeting.  If a quorum is not present at
the time appointed for the meeting or within a reasonable time after that the
shareholders may determine, the shareholders present or represented may adjourn
the meeting to a fixed time and place but may not transact any other business.
 
7.4  
Votes to Govern

 
At any meeting of shareholders, every question shall, unless otherwise required
by the Articles, By-laws, any Unanimous Shareholder Agreement or by law, be
determined by a majority of the votes cast on the question.
 
7.5  
Casting Vote

 
Subject to any Unanimous Shareholder Agreement, in case of an equality of votes
at any meeting of shareholders either on a show of hands or on a poll, the chair
of the meeting shall not be entitled to a second or casting vote.
 
7.6  
Show of Hands

 
Subject to the Act, any question at a meeting of shareholders shall be decided
by a show of hands, unless a ballot is required or demanded as provided.  On a
show of hands, every person who is present and entitled to vote shall have one
vote.  Whenever a vote by show of hands has been taken on a question, unless a
ballot is required or demanded, a declaration by the chair of the meeting that
the vote on the question has been carried or carried by a particular majority or
not carried and an entry to that effect in the minutes of the meeting shall be
prima facie evidence of the fact without proof of the number or proportion of
the votes recorded in favour of or against any resolution or other proceeding in
respect of the question, and the result of the vote so taken shall be the
decision of the shareholders on the question.
 
7.7  
Ballots

 
On any question proposed for consideration at a meeting of shareholders, and
whether or not a show of hands has been taken on it, the chair may require a
ballot or any person who is present and entitled to vote on the question at the
meeting may demand a ballot.  A ballot so required or demanded shall be taken in
such manner as the chair shall direct.  A requirement or demand for a ballot may
be withdrawn at any time before the ballot is taken.  If a ballot is taken, each
person present shall be entitled, in respect of the shares which he or she is
entitled to vote at the meeting on the question, to that number of votes
provided by the Act or the Articles, and the result of the ballot so taken shall
be the decision of the shareholders on the question.
 
7.8  
Only One Shareholder

 
Where the Corporation has only one shareholder or only one holder of any class
or series of shares, the shareholder present in person or duly represented
constitutes a meeting.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 8  
– EFFECTIVE DATE

 
8.1  
Effective Date

 
These By-laws shall come into force when made by the Board in accordance with
the Act.
 
8.2  
Paramountcy

 
In the event of any conflict between any provision of these By-laws and any
provision of any Unanimous Shareholder Agreement, the provision of the Unanimous
Shareholder Agreement shall prevail to the extent of the conflict, and the
Directors and the shareholders shall amend these By-laws accordingly.
 
 

 MADE by the Board the    day of  , 20       

 
 
                                                                                                          .



     
Nicholas R. Toms, President
     
Donald W. Rowley, Secretary




 
48

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE “4”
 




 
49

--------------------------------------------------------------------------------

 
 


BY-LAW NO. 1
 
A BY-LAW RELATING GENERALLY TO THE CONDUCT
OF THE BUSINESS AND AFFAIRS OF
DECISIONPOINT SYSTEMS, INC.,
(FORMERLY COMAMTECH INC.)
A CORPORATION SUBJECT TO THE
BUSINESS CORPORATIONS ACT (ONTARIO)




 














 
50

--------------------------------------------------------------------------------

 


BY-LAW NO. 1
 
A BY-LAW RELATING GENERALLY TO THE CONDUCT
OF THE BUSINESS AND AFFAIRS OF
COMAMTECH INC.,
A CORPORATION SUBJECT TO THE
BUSINESS CORPORATIONS ACT (ONTARIO)
 
SECTION 1  
– INTERPRETATION

 
1.1  
Definitions

 
In the By-laws of the Corporation, unless the context otherwise requires:
 
(1) “Act” means the Business Corporations Act, R.S.O. 1990, c. B.16, or any
statute that may be substituted for it, as from time to time amended.
 
(2) “Board” means the board of directors of the Corporation.
 
(3) “By-laws” means these by-laws and all other by-laws of the Corporation from
time to time in force and effect.
 
(4) “Corporation” means Comamtech Inc.
 
(5) “Defaulting Shareholder” means a shareholder of the Corporation who defaults
in the payment of any Shareholder Debt when the same becomes due and payable.
 
(6) “Director” means a member of the Board.
 
(7) “Liened Shares” means the whole or any part of the shares registered in the
name of a Defaulting Shareholder.
 
(8) “non-business day” means Saturday, Sunday and any other day that is a
holiday as defined in the Legislation Act, 2006 (Ontario) as from time to time
amended.
 
(9) “Shareholder Debt” means any principal or interest due to the Corporation in
respect of any indebtedness owing by the holder of any class or series of shares
in the Corporation, including an amount unpaid in respect of a share issued by a
body corporate on the date it was continued under the Act.
 
(10) “Unanimous Shareholder Agreement” means a lawful written agreement among
all of the shareholders of the Corporation or among all such shareholders and
one or more persons who are not shareholders, or a written declaration of the
registered holder of all of the issued shares of the Corporation, that restricts
in whole or in part the powers of the Board to manage or supervise the
management of the business and affairs of the Corporation, as from time to time
amended.
 
1.2  
Other Definitions

 
Other than as specified above, words and expressions defined in the Act have the
same meanings when used herein. Words importing the singular number include the
plural and vice versa; words importing gender include the masculine, feminine
and neuter genders; and “including” means including, without limitation.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 2  
– GENERAL BUSINESS

 
2.1  
Corporate Seal

 
The Corporation may but need not have a corporate seal and, if one is adopted,
it may be changed from time to time by resolution of the Board.
 
2.2  
Financial Year

 
The Board may, by resolution, fix the financial year end of the Corporation and
may from time to time, by resolution, change the financial year end of the
Corporation.
 
2.3  
Execution of Instruments

 
(1) Deeds, transfers, assignments, contracts, obligations, certificates and
other instruments may be signed on behalf of the Corporation by any Director or
officer of the Corporation.
 
(2) In addition, the Board may from time to time authorize any other person or
persons to sign any particular instruments.
 
(3) Any signing officer may affix the corporate seal to any instrument requiring
the same.
 
SECTION 3  
– DIRECTORS AND BOARD MEETINGS

 
3.1  
Election of Directors

 
The election of Directors shall be by resolution or, if demanded by a
shareholder or a proxyholder, by ballot.
 
3.2  
Place of Meetings

 
Board meetings may be held at the registered office of the Corporation or at any
other place within or outside Ontario.  In any financial year of the
Corporation, a majority of the Board meetings need not be held in Canada.
 
3.3  
Calling of Meetings

 
Board meetings shall be held from time to time at such time and at such place as
the Board, the chair of the Board, the managing director, the president or any
two Directors may determine.
 
3.4  
Notice of Meeting

 
Notice of the time and place of each Board meeting shall be sent to each
Director:
 
(a)  
not less than seven days before the time when the meeting is to be held if the
notice is mailed; or

 
(b)  
not less than 48 hours before the time the meeting is to be held if the notice
is given personally, is delivered or is communicated by telephone or electronic
means.

 
 
 
52

--------------------------------------------------------------------------------

 
 
3.5  
First Meeting of New Board

 
As long as a quorum of Directors is present, each newly elected Board may
without notice hold its first meeting immediately following the meeting of
shareholders at which such Board is elected.
 
3.6  
Chair and Secretary

 
The chair of any Board meeting shall be the first mentioned of such of the
following officers as have been appointed and who is a Director and is present
at the meeting: chair of the Board; managing director; or president.  If no such
officer is present, the Directors present shall choose one of their number to be
chair.  The secretary of the Corporation shall act as secretary of any Board
meeting, and, if the secretary of the Corporation is absent, the chair of the
meeting shall appoint a person who need not be a Director to act as secretary of
the meeting.
 
3.7  
Quorum

 
Subject to any Unanimous Shareholder Agreement, a majority of the Directors
constitutes a quorum at a Board meeting.
 
3.8  
Votes to Govern

 
Subject to any Unanimous Shareholder Agreement, at all Board meetings, every
question shall be decided by a majority of the votes cast on the question.
 
3.9  
Casting Vote

 
Subject to any Unanimous Shareholder Agreement, in case of an equality of votes
at a Board meeting, the chair of the meeting shall not be entitled to a second
or casting vote.
 
SECTION 4  
– OFFICERS

 
4.1  
Appointment

 
Subject to any Unanimous Shareholder Agreement, the Board may from time to time
designate the offices of the Corporation and from time to time appoint a chair
of the Board, managing director, president, one or more vice-presidents (to
which title may be added words indicating seniority or function), a secretary, a
treasurer and such other officers as the Board may determine, including one or
more assistants to any of the officers so appointed.  One person may hold more
than one office.  The Board may specify the duties of and, in accordance with
these By-laws and subject to the Act, delegate to such officers powers to manage
the business and affairs of the Corporation.  Except for the chair of the Board
and the managing director, an officer may but need not be a Director.
 
4.2  
Chair of the Board

 
The Board may from time to time appoint a chair of the Board who shall be a
Director.  If appointed, the Board may assign to the chair of the Board any of
the powers and duties that are by any provisions of these By-laws assigned to
the president.  The chair shall have such other powers and duties as the Board
may specify.
 
 
53

--------------------------------------------------------------------------------

 
 
4.3  
President

 
If appointed, in the absence of a specific appointment of a chief executive
officer, the president shall be the chief executive officer and, subject to the
authority of the Board, shall have general supervision of the business of the
Corporation.  The president shall have such other powers and duties as the Board
may specify.
 
4.4  
Secretary

 
Unless otherwise determined by the Board, the secretary shall attend and be the
secretary of all meetings of the Board, shareholders and committees of the Board
that he or she attends.  The secretary shall enter or cause to be entered in
records kept for that purpose minutes of all proceedings at meetings of the
Board, shareholders and committees of the Board, whether or not he or she
attends such meetings.  The secretary shall give or cause to be given, as and
when instructed, all notices to shareholders, Directors, officers, auditors and
members of committees of the Board.  The secretary shall be the custodian of the
seal of the Corporation and of all books, records and instruments belonging to
the Corporation, except when some other officer or agent has been appointed for
that purpose.  The secretary shall have such other powers and duties as
otherwise may be specified.
 
4.5  
Treasurer

 
The treasurer shall keep proper accounting records in compliance with the Act
and shall be responsible for the deposit of money, the safekeeping of securities
and the disbursement of the funds of the Corporation. The treasurer shall render
to the Board whenever required an account of all his or her transactions as
treasurer and of the financial position of the Corporation.  The treasurer shall
have such other powers and duties as otherwise may be specified.
 
4.6  
Powers and Duties of Officers

 
The powers and duties of all officers shall be such as the terms of their
engagement call for or as the Board or (except for those whose powers and duties
are to be specified only by the Board) the chief executive officer may
specify.  The Board and (except as aforesaid) the chief executive officer may,
from time to time and subject to the provisions of the Act and any Unanimous
Shareholder Agreement, vary, add to or limit the powers and duties of any
officer.  Any of the powers and duties of an officer to whom an assistant has
been appointed may be exercised and performed by such assistant, unless the
Board or the chief executive officer otherwise directs.
 
SECTION 5  
– PROTECTION OF DIRECTORS, OFFICERS AND OTHERS

 
5.1  
Limitation of Liability

 
Every Director and officer of the Corporation in exercising his or her powers
and discharging his or her duties to the Corporation shall act honestly and in
good faith with a view to the best interests of the Corporation and exercise the
care, diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.  Subject to the foregoing, no Director or officer
shall be liable for the acts, omissions, failures, neglects or defaults of any
other Director, officer or employee, or for joining in any act for conformity,
or for any loss, damage or expense suffered or incurred by the Corporation
through the insufficiency or deficiency of title to any property acquired by the
Corporation or for or on behalf of the Corporation, or for the insufficiency or
deficiency of any security in or upon which any of the moneys of the Corporation
shall be invested, or for any loss or damage arising from the bankruptcy,
insolvency or tortious act of any person with whom any of the moneys, securities
or effects of the Corporation shall be deposited, or for any loss occasioned by
any error of judgment or oversight on his or her part, or for any other loss,
damage or misfortune which shall happen in the execution of the duties of his or
her office or in relation thereto.  Nothing herein shall relieve any Director or
officer from the duty to act in accordance with the Act and the regulations
thereunder or from liability for any breach thereof.
 
 
54

--------------------------------------------------------------------------------

 
 
5.2  
Indemnity

 
(1) The Corporation shall indemnify a Director or officer of the Corporation, a
former Director or officer or a person who acts or acted at the Corporation’s
request or another individual who acts or acted at the Corporation’s request as
a Director or officer (or an individual acting in similar capacity) of another
entity, against all costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the individual in
respect of any civil, criminal, administrative, investigative or other
proceeding in which the individual is involved because of that association with
the Corporation or other entity.
 
(2) The Corporation shall advance moneys to a Director, officer or other
individual for the costs, charges and expenses of a proceeding referred to in
Section 5.2(1). The individual shall repay the moneys if he or she does not
fulfil the conditions of Section 5.2(1).
 
(3) The Corporation shall not indemnify an individual under Sections 5.2(1) or
(2) unless he or she:
 
(a)  
acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, to the best interests of the other entity
for which he or she acted as a director or officer in a similar capacity at the
Corporation’s request; and

 
(b)  
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he or she had reasonable grounds for believing
that his or her conduct was lawful.

 
(4) The Corporation shall also indemnify the individual referred to in
Section 5.2(1) in such other circumstances as the Act or law permits or
requires.  Nothing in these By-laws shall limit the right of any person entitled
to indemnity to claim indemnity apart from the provisions of these By-laws.
 
5.3  
Insurance

 
Subject to the Act, the Corporation may purchase and maintain such insurance for
the benefit of any individual referred to in Section 5.2(1) as the Board may
from time to time determine.
 
SECTION 6  
 – SECURITIES

 
6.1  
Options or Rights

 
Subject to the Act, the Articles and any Unanimous Shareholder Agreement, the
Board may from time to time issue or grant options to purchase the whole or any
part of the authorized and unissued shares of the Corporation at such times and
to such persons and for such consideration as the Board shall determine, except
that no share shall be issued until it is fully paid as provided by the Act.
 
 
55

--------------------------------------------------------------------------------

 
 
6.2  
Registration of Transfers

 
Subject to the Securities Transfer Act, 2006 (Ontario), no transfer of a share
shall be registered in a securities register except on presentation of the
certificate, if any issued by the Corporation, representing the share with an
endorsement which complies with the Securities Transfer Act, 2006 (Ontario) made
on or delivered with it duly executed by an appropriate person as provided by
the Securities Transfer Act, 2006 (Ontario) together with such reasonable
assurance that the endorsement is genuine and effective as the Board may from
time to time prescribe, on payment of all applicable taxes and any reasonable
fees prescribed by the Board, on compliance with the restrictions on issue,
transfer or ownership authorized by the Articles or any Unanimous Shareholder
Agreement and on satisfaction of any lien referred to in Section 6.4(1).
 
6.3  
Security Certificates

 
(1) Subject to Section 6.3(1), every holder of one or more securities of the
Corporation shall be entitled, at his or her option, to a security certificate,
stating the number and class or series of securities held by him or her as shown
in the securities register.  Such certificates shall be in such form as the
Board may from time to time approve and need not be under the corporate
seal.  Unless otherwise ordered by the Board, any such certificate shall be
signed manually by at least one of the Directors or officers of the Corporation.
 
(2) Unless otherwise provided in the Articles, the Board may provide by
resolution that any or all classes and series of shares or other securities
shall be uncertificated securities, provided that such resolution shall not
apply to securities represented by a certificate until such certificate is
surrendered to the Corporation.
 
6.4  
Lien for Indebtedness

 
(1) Except with respect to any class or series of shares listed and posted for
trading on any stock exchange in or outside Canada, the Corporation shall have a
lien on shares registered in the name of a Defaulting Shareholder for any
Shareholder Debt.
 
(2) If any Defaulting Shareholder defaults in the payment due in respect of any
Shareholder Debt when the same becomes due and payable and continues in default
for a period of 15 days after the Corporation has given notice in writing of
such default to the Defaulting Shareholder:
 
(a)  
the Corporation may sell all or any part of the Liened Shares at a bona fide
public or private sale or auction;

 
(b)  
the terms and manner of the auction or sale shall be in the sole discretion of
the Corporation;

 
(c)  
the Corporation may accept any offer that it in its absolute discretion
considers advisable upon such terms, whether for cash or credit or partly cash
and partly credit, as it in its discretion considers advisable;

 
(d)  
notice of any public or private sale or auction shall be given to the Defaulting
Shareholder at least 15 days prior to the date on which such sale is held;

 
(e)  
the proceeds of such sale shall be used and applied in descending order as
follows:

 
(i)  
first, to the cost and expense of such sale incurred by the Corporation,
including legal fees, disbursements and charges;

 
(ii)  
second, to reimburse the Corporation for out-of-pocket expenses incurred in
connection with the sale;

 
(iii)  
third, for the payment in full of the Shareholder Debt and all other sums due to
the Corporation by the Defaulting Shareholder; and

 
(iv)  
the balance, if any, to the Defaulting Shareholder;

 
(f)  
if the proceeds of the sale are insufficient to pay the Shareholder Debt, the
Defaulting Shareholder shall remain liable for any such deficiency;

 
(g)  
the Corporation may apply any dividends or other distributions paid or payable
on or in respect of the Liened Shares in repayment of the Shareholder Debt;

 
(h)  
where the Liened Shares are redeemable pursuant to the Articles or may be
repurchased at a price determined pursuant to the terms of any Unanimous
Shareholder Agreement, the Corporation may redeem or repurchase all or any part
of the Liened Shares and apply the redemption or repurchase price to the
Shareholder Debt; and

 
(i)  
the Corporation may refuse to register a transfer of all or part of the Liened
Shares until the Shareholder Debt is paid.

 
 
56

--------------------------------------------------------------------------------

 
 
(3) In exercising one or more of the rights granted in Section 6.4(2), the
Corporation shall not thereby prejudice or surrender any other rights of
enforcement of its lien which may by law be available to it, or any other remedy
available to the Corporation for collection of the Shareholder Debt, and the
Defaulting Shareholder shall remain liable for any deficiency remaining.
 
SECTION 7  
 – MEETINGS OF SHAREHOLDERS

 
7.1  
Chair and Secretary

 
The chair of any meeting of shareholders shall be the first mentioned of such of
the following officers as have been appointed and who is present at the meeting:
chair of the Board; managing director; president; or a vice-president who is a
shareholder.  If no such officer is present within 15 minutes from the time
fixed for holding the meeting, the persons present and entitled to vote shall
choose one of their number to be chair.  If the secretary of the Corporation is
absent, the chair shall appoint some person, who need not be a shareholder, to
act as secretary of the meeting.  If desired, one or more scrutineers, who need
not be shareholders, may be appointed by a resolution or by the chair with the
consent of the meeting.
 
7.2  
Persons Entitled to be Present

 
The only persons entitled to be present at a meeting of the shareholders shall
be those entitled to attend or vote at the meeting, the Directors, auditor,
legal counsel of the Corporation and others who, although not entitled to attend
or vote, are entitled or required under any provision of the Act, the Articles,
By-laws or Unanimous Shareholder Agreement to be present at the meeting.  Any
other person may be admitted only on the invitation of the chair of the meeting
or with the consent of the meeting.
 
7.3  
Quorum

 
Subject to any Unanimous Shareholder Agreement, a quorum of shareholders is
present at a meeting of shareholders irrespective of the number of persons
actually present at the meeting, if, in the case of an offering corporation, two
or more holders of shares carrying not less in aggregate than 10% of the votes
entitled to be voted at the meeting are present in person or represented by
proxy and, in the case of any other corporation, the holders of a majority of
the shares entitled to vote at the meeting are present in person or represented
by proxy.  A quorum need not be present throughout the meeting provided that a
quorum is present at the opening of the meeting.  If a quorum is not present at
the time appointed for the meeting or within a reasonable time after that the
shareholders may determine, the shareholders present or represented may adjourn
the meeting to a fixed time and place but may not transact any other business.
 
7.4  
Votes to Govern

 
At any meeting of shareholders, every question shall, unless otherwise required
by the Articles, By-laws, any Unanimous Shareholder Agreement or by law, be
determined by a majority of the votes cast on the question.
 
 
57

--------------------------------------------------------------------------------

 
 
7.5  
Casting Vote

 
Subject to any Unanimous Shareholder Agreement, in case of an equality of votes
at any meeting of shareholders either on a show of hands or on a poll, the chair
of the meeting shall not be entitled to a second or casting vote.
 
7.6  
Show of Hands

 
Subject to the Act, any question at a meeting of shareholders shall be decided
by a show of hands, unless a ballot is required or demanded as provided.  On a
show of hands, every person who is present and entitled to vote shall have one
vote.  Whenever a vote by show of hands has been taken on a question, unless a
ballot is required or demanded, a declaration by the chair of the meeting that
the vote on the question has been carried or carried by a particular majority or
not carried and an entry to that effect in the minutes of the meeting shall be
prima facie evidence of the fact without proof of the number or proportion of
the votes recorded in favour of or against any resolution or other proceeding in
respect of the question, and the result of the vote so taken shall be the
decision of the shareholders on the question.
 
7.7  
Ballots

 
On any question proposed for consideration at a meeting of shareholders, and
whether or not a show of hands has been taken on it, the chair may require a
ballot or any person who is present and entitled to vote on the question at the
meeting may demand a ballot.  A ballot so required or demanded shall be taken in
such manner as the chair shall direct.  A requirement or demand for a ballot may
be withdrawn at any time before the ballot is taken.  If a ballot is taken, each
person present shall be entitled, in respect of the shares which he or she is
entitled to vote at the meeting on the question, to that number of votes
provided by the Act or the Articles, and the result of the ballot so taken shall
be the decision of the shareholders on the question.
 
7.8  
Only One Shareholder

 
Where the Corporation has only one shareholder or only one holder of any class
or series of shares, the shareholder present in person or duly represented
constitutes a meeting.
 
SECTION 8  
 – EFFECTIVE DATE

 
8.1  
Effective Date

 
These By-laws shall come into force when made by the Board in accordance with
the Act.
 
8.2  
Paramountcy

 
In the event of any conflict between any provision of these By-laws and any
provision of any Unanimous Shareholder Agreement, the provision of the Unanimous
Shareholder Agreement shall prevail to the extent of the conflict, and the
Directors and the shareholders shall amend these By-laws accordingly.
 
 

 MADE by the Board the    day of    , 20        

 
                                                                                                       .



     
Nicholas R. Toms, President
     
Donald W. Rowley, Secretary

 
 
 
58

--------------------------------------------------------------------------------

 





 
SCHEDULE “5”
 


If the Final Shareholder’s Equity Balance is greater than but less than
   
Additional DecisionPoint Shares
   
If the Final Shareholder’s Equity Balance is greater than but less than
   
Additional Comamtech Shares
                                    $       $ 4,233,000       3,898,491     $ -
    $ 7,633,000       -   $ 4,233,000     $ 4,258,000       3,898,491     $
7,633,000     $ 7,658,000       72,076   $ 4,258,000     $ 4,283,000      
3,845,324     $ 7,658,000     $ 7,683,000       80,085   $ 4,283,000     $
4,308,000       3,792,777     $ 7,683,000     $ 7,708,000       88,093   $
4,308,000     $ 4,333,000       3,740,841     $ 7,708,000     $ 7,733,000      
96,102   $ 4,333,000     $ 4,358,000       3,689,503     $ 7,733,000     $
7,758,000       104,110   $ 4,358,000     $ 4,383,000       3,638,755     $
7,758,000     $ 7,783,000       112,119   $ 4,383,000     $ 4,408.000      
3,588,585     $ 7,783,000     $ 7,808,000       120,127   $ 4,408.000     $
4,433,000       3,538,985     $ 7,808,000     $ 7,833,000       128,135   $
4,433,000     $ 4,458,000       3,489,943     $ 7,833,000     $ 7,858,000      
136,144   $ 4,458,000     $ 4,483,000       3,441,452     $ 7,858,000     $
7,883,000       144,152   $ 4,483,000     $ 4,508,000       3,393,502     $
7,883,000     $ 7,908,000       152,161   $ 4,508,000     $ 4,533,000      
3,346,084     $ 7,908,000     $ 7,933,000       160,169   $ 4,533,000     $
4,558,000       3,299,189     $ 7,933,000     $ 7,958,000       168,178   $
4,558,000     $ 4,583,000       3,252,808     $ 7,958,000     $ 7,983,000      
176,186   $ 4,583,000     $ 4,608,000       3,206,933     $ 7,983,000     $
8,008,000       184,195   $ 4,608,000     $ 4,633,000       3,161,556     $
8,008,000     $ 8,033,000       192,203   $ 4,633,000     $ 4,658,000      
3,116,668     $ 8,033,000     $ 8,058,000       200,212   $ 4,658,000     $
4,683,000       3,072,263     $ 8,058,000     $ 8,083,000       208,220   $
4,683,000     $ 4,708,000       3,028,331     $ 8,083,000     $ 8,108,000      
216,229   $ 4,708,000     $ 4,733,000       2,984,867     $ 8,108,000     $
8,133,000       224,237   $ 4,733,000     $ 4,758,000       2,941,861     $
8,133,000     $ 8,158,000       232,246   $ 4,758,000     $ 4,783,000      
2,899,307     $ 8,158,000     $ 8,183,000       240,254   $ 4,783,000     $
4,808,000       2,857,198     $ 8,183,000     $ 8,208,000       248,262   $
4,808,000     $ 4,833,000       2,815,527     $ 8,208,000     $ 8,233,000      
256,271   $ 4,833,000     $ 4,858,000       2,774,287     $ 8,233,000     $
8,258,000       264,279   $ 4,858,000     $ 4,883,000       2,733,472     $
8,258,000     $ 8,283,000       272,288   $ 4,883,000     $ 4,908,000      
2,693,074     $ 8,283,000     $ 8,308,000       280,296   $ 4,908,000     $
4,933,000       2,653,088     $ 8,308,000     $ 8,333,000       288,305   $
4,933,000     $ 4,958,000       2,613,508     $ 8,333,000     $ 8,358,000      
296,313   $ 4,958,000     $ 4,983,000       2,574,326     $ 8,358,000     $
8,383,000       304,322   $ 4,983,000     $ 5,008,000       2,535,538     $
8,383,000     $ 8,408,000       312,330   $ 5,008,000     $ 5,033,000      
2,497,137     $ 8,408,000     $ 8,433,000       320,339   $ 5,033,000     $
5,058,000       2,459,117     $ 8,433,000     $ 8,458,000       328,347   $
5,058,000     $ 5,083,000       2,421,473     $ 8,458,000     $ 8,483,000      
336,356   $ 5,083,000     $ 5,108,000       2,384,200     $ 8,483,000     $
8,508,000       344,364   $ 5,108,000     $ 5,133,000       2,347,291     $
8,508,000     $ 8,533,000       352,373   $ 5,133,000     $ 5,158,000      
2,310,742     $ 8,533,000     $ 8,558,000       360,381   $ 5,158,000     $
5,183,000       2,274,547     $ 8,558,000     $ 8,583,000       368,389   $
5,183,000     $ 5,208,000       2,238,701     $ 8,583,000     $ 8,608,000      
376,398   $ 5,208,000     $ 5,233,000       2,203,200     $ 8,608,000     $
8,633,000       384,406   $ 5,233,000     $ 5,258,000       2,168,038     $
8,633,000     $ 8,658,000       392,415   $ 5,258,000     $ 5,283,000      
2,133,210     $ 8,658,000     $ 8,683,000       400,423   $ 5,283,000     $
5,308,000       2,098,711     $ 8,683,000     $ 8,708,000       408,432   $
5,308,000     $ 5,333,000       2,064,538     $ 8,708,000     $ 8,733,000      
416,440   $ 5,333,000     $ 5,358,000       2,030,685     $ 8,733,000     $
8,758,000       424,449   $ 5,358,000     $ 5,383,000       1,997,148     $
8,758,000     $ 8,783,000       432,457   $ 5,383,000     $ 5,408,000      
1,963,923     $ 8,783,000     $ 8,808,000       440,466   $ 5,408,000     $
5,433,000       1,931,004     $ 8,808,000     $ 8,833,000       448,474   $
5,433,000     $ 5,458,000       1,898,389     $ 8,833,000     $ 8,858,000      
456,483   $ 5,458,000     $ 5,483,000       1,866,072     $ 8,858,000     $
8,883,000       464,491   $ 5,483,000     $ 5,508,000       1,834,050     $
8,883,000     $ 8,908,000       472,500   $ 5,508,000     $ 5,533,000      
1,802,319     $ 8,908,000     $ 8,933,000       480,508   $ 5,533,000     $
5,558,000       1,770,875     $ 8,933,000     $ 8,958,000       488,516   $
5,558,000     $ 5,583,000       1,739,713     $ 8,958,000     $ 8,983,000      
496,525   $ 5,583,000     $ 5,608,000       1,708,830     $ 8,983,000     $
9,008,000       504,533   $ 5,608,000     $ 5,633,000       1,678,223     $
9,008,000     $ 9,033,000       512,542   $ 5,633,000     $ 5,658,000      
1,647,888     $ 9,033,000     $ 9,058,000       520,550   $ 5,658,000     $
5,683,000       1,617,820     $ 9,058,000     $ 9,083,000       528,559   $
5,683,000     $ 5,708,000       1,588,017     $ 9,083,000     $ 9,108,000      
536,567   $ 5,708,000     $ 5,733,000       1,558,476     $ 9,108,000     $
9,133,000       544,576   $ 5,733,000     $ 5,758,000       1,529,191     $
9,133,000     $ 9,158,000       552,584   $ 5,758,000     $ 5,783,000      
1,500,162     $ 9,158,000     $ 9,183,000       560,593   $ 5,783,000     $
5,808,000       1,471,383     $ 9,183,000     $ 9,208,000       568,601   $
5,808,000     $ 5,833,000       1,442,851     $ 9,208,000     $ 9,233,000      
576,610   $ 5,833,000     $ 5,858,000       1,414,565     $ 9,233,000     $
9,258,000       584,618   $ 5,858,000     $ 5,883,000       1,386,520     $
9,258,000     $ 9,283,000       592,627   $ 5,883,000     $ 5,908,000      
1,358,713     $ 9,283,000     $ 9,308,000       600,635   $ 5,908,000     $
5,933,000       1,331,142     $ 9,308,000     $ 9,333,000       608,643   $
5,933,000     $ 5,958,000       1,303,802     $ 9,333,000     $ 9,358,000      
616,652   $ 5,958,000     $ 5,983,000       1,276,693     $ 9,358,000     $
9,383,000       624,660   $ 5,983,000     $ 6,008,000       1,249,810     $
9,383,000     $ 9,408,000       632,669   $ 6,008,000     $ 6,033,000      
1,223,150     $ 9,408,000     $ 9,433,000       640,677   $ 6,033,000     $
6,058,000       1,196,712     $ 9,433,000     $ 9,458,000       648,686   $
6,058,000     $ 6,083,000       1,170,492     $ 9,458,000     $ 9,483,000      
656,694   $ 6,083,000     $ 6,108,000       1,144,487     $ 9,483,000     $
9,508,000       664,703   $ 6,108,000     $ 6,133,000       1,118,695     $
9,508,000     $ 9,533,000       672,711   $ 6,133,000     $ 6,158,000      
1,093,113     $ 9,533,000     $ 9,558,000       680,720   $ 6,158,000     $
6,183,000       1,067,740     $ 9,558,000     $ 9,583,000       688,728   $
6,183,000     $ 6,208,000       1,042,571     $ 9,583,000     $ 9,608,000      
696,737   $ 6,208,000     $ 6,233,000       1,017,605     $ 9,608,000     $
9,633,000       704,745   $ 6,233,000     $ 6,258,000       992,839     $
9,633,000     $ 9,658,000       712,753   $ 6,258,000     $ 6,283,000      
968,272     $ 9,658,000     $ 9,683,000       720,762   $ 6,283,000     $
6,308,000       943,899     $ 9,683,000     $ 9,708,000       728,770   $
6,308,000     $ 6,333,000       919,720     $ 9,708,000     $ 9,733,000      
736,779   $ 6,333,000     $ 6,358,000       895,732     $ 9,733,000     $
9,758,000       744,787   $ 6,358,000     $ 6,383,000       871,932     $
9,758,000     $ 9,783,000       752,796   $ 6,383,000     $ 6,408,000      
848,319     $ 9,783,000     $ 9,808,000       760,804   $ 6,408,000     $
6,433,000       824,890     $ 9,808,000     $ 9,833,000       768,813   $
6,433,000     $ 6,458,000       801,644     $ 9,833,000     $ 9,858,000      
776,821   $ 6,458,000     $ 6,483,000       778,577     $ 9,858,000     $
9,883,000       784,830   $ 6,483,000     $ 6,508,000       755,688     $
9,883,000     $ 9,908,000       792,838   $ 6,508,000     $ 6,533,000      
732,975     $ 9,908,000     $ 9,933,000       800,847   $ 6,533,000     $
6,558,000       710,436     $ 9,933,000     $ 9,958,000       808,855   $
6,558,000     $ 6,583,000       688,068     $ 9,958,000     $ 9,983,000      
816,864   $ 6,583,000     $ 6,608,000       665,871     $ 9,983,000     $
10,008,000       824,872   $ 6,608,000     $ 6,633,000       643,841     $
10,008,000     $ 10,033,000       832,880   $ 6,633,000     $ 6,658,000      
621,978     $ 10,033,000     $ 10,058,000       840,889   $ 6,658,000     $
6,683,000       600,278     $ 10,058,000     $ 10,083,000       848,897   $
6,683,000     $ 6,708,000       578,742     $ 10,083,000     $ 10,108,000      
856,906   $ 6,708,000     $ 6,733,000       557,365     $ 10,108,000     $
10,133,000       864,914   $ 6,733,000     $ 6,758,000       536,148     $
10,133,000     $ 10,158,000       872,923   $ 6,758,000     $ 6,783,000      
515,087     $ 10,158,000     $ 10,183,000       880,931   $ 6,783,000     $
6,808,000       494,181     $ 10,183,000     $ 10,208,000       888,940   $
6,808,000     $ 6,833,000       473,430     $ 10,208,000     $ 10,233,000      
896,948   $ 6,833,000     $ 6,858,000       452,829     $ 10,233,000     $
10,258,000       904,957   $ 6,858,000     $ 6,883,000       432,380     $
10,258,000     $ 10,283,000       912,965   $ 6,883,000     $ 6,908,000      
412,078     $ 10,283,000     $ 10,308,000       920,974   $ 6,908,000     $
6,933,000       391,924     $ 10,308,000     $ 10,333,000       928,982   $
6,933,000     $ 6,958,000       371,915     $ 10,333,000     $ 10,358,000      
936,991   $ 6,958,000     $ 6,983,000       352,050     $ 10,358,000     $
10,383,000       944,999   $ 6,983,000     $ 7,008,000       332,327     $
10,383,000     $ 10,408,000       953,007   $ 7,008,000     $ 7,033,000      
312,745     $ 10,408,000     $ 10,433,000       961,016   $ 7,033,000     $
7,058,000       293,301     $ 10,433,000     $ 10,458,000       969,024   $
7,058,000     $ 7,083,000       273,996     $ 10,458,000     $ 10,483,000      
977,033   $ 7,083,000     $ 7,108,000       254,827     $ 10,483,000     $
10,508,000       985,041   $ 7,108,000     $ 7,133,000       235,793     $
10,508,000     $ 10,533,000       993,050   $ 7,133,000     $ 7,158,000      
216,892     $ 10,533,000     $ 10,558,000       1,001,058   $ 7,158,000     $
7,183,000       198,123     $ 10,558,000     $ 10,583,000       1,009,067   $
7,183,000     $ 7,208,000       179,485     $ 10,583,000     $ 10,608,000      
1,017,075   $ 7,208,000     $ 7,233,000       160,977     $ 10,608,000     $
10,458,000       1,025,084   $ 7,233,000    
and higher
      -     $ 10,633,000    
and higher
      1,025,084  

 
 
 
59